REPUBLIQUE DU SENEGAL

CONVENTION MINIERE

POUR PHOSPHATE DE CHAUX ET SUBSTANCES CONNEXES
PASSEE EN APPLICATION DE LA LOI 2003-36 DU 24 /11/ 2003
PORTANT CODE MINIER

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DU
SENEGAL

ET

LA SOCIETE SENGALAISE PHOSPHATES THIES

PERIMETRE DE LAM - LAM

ENTRE

D’UNE PART

Le Gouvernement de la République du Sénégal ci-après dénommé l'Etat
représenté par:

Monsieur Abdoulaye BALDE.
Ministre d'Etat,
Ministre des Mines de l’Industrie, de l’Agro-Industrie et des PME

ÆT

ET D'AUTRE PART

La Société Sénégalaise des Phosphates de Thiès
ayant son siège au 39, Avenue Jean XXII, Dakar — Sénégal,
ci-après dénommée SSPT,
représentée par :

Monsieur Eduardo MILLER MÉNDEZ, dûment autorisé
Après avoir exposé que:

1. La société SSPT a déclaré posséder les capacités techniques et financières nécessaires
pour procéder à des travaux de recherche et d’exploitation de phosphate de chaux

D

L’Etat étant en possession des droits miniers sur le territoire national, la société souhaite
sur une partie de ce territoire dénommée Périmètre de Lam Lam. situé dans la région de
Thies, procéder à des Opérations de recherches intensives et, en cas de découverte d’un
gisement économiquement rentable, passer à son développement et à son exploitation;

3. Les objectifs de Ja société sont conformes à la politique minière de l’Etat du Sénégal qui
tend à promouvoir la recherche et l’exploitation des réserves minières du pays;

4. Vu le règlement n° 18/2003/CM/UEMOA du 22 décembre 2003 portant adoption du Code
miner communautaire de l’'UEMOA:;

5. Vu la loi n° 2003-36 du 24 novembre 2003 portant Code minier;

6. Vu le décret n° 2004-647 du 17 mai 2004 fixant les modalités d’application de la Loi
portant Code minier;
=.

Il est convenu et arrêté entre les parties ce qui suit:

TITRE PREMIER: DISPOSITIONS GENERALES
ARTICLE PREMIER: OBJET DE LA CONVENTION

1.1 Conformément au Code minier, l’objet de cette Convention est de régler de façon
contractuelle, les rapports entre l’Etat, d’une part, et la société, d’autre part, pendant toute
la durée des Opérations minières. Elle couvre les périodes de recherches et d’exploitation.

La Convention définit les conditions générales, juridiques, financières, fiscales,
économiques, administratives et sociales particulières dans lesquelles la société (ou ses
Sociétés Affiliées ou successeurs) exercera les activités minières pour la recherche et
l’exploitation éventuelle de phosphate de chaux à l’intérieur du périmètre du permis tel que
défini à l’article 3 ci-dessous et l’annexe A de la Convention.

La Convention détermine également les garanties et obligations essentielles concernant, le
cas échéant, la phase d’exploitation en cas de décision de passage à celle-ci.

12 La phase de recherche comprend notamment une analyse sommaire de l’état initial du site
de recherche et de son environnement physique et humain, des travaux géologiques,

4
géophysiques, géochimiques, miniers, des analyses chimiques, des tests métallurgiques et
éventuellement une Etude de Faisabilité, ainsi que la formulation d’un programme de
développement et d’exploitation de tout Gisement économiquement rentable mis en
évidence.

1.3 La phase d’exploitation consiste en la mise en valeur et l’exploitation d’un Gisement en
association avec l’état, conformément aux dispositions de la présente convention, à
condition que les résultats de l’étude de faisabilité soient positifs et qu’ils démontrent que
l'exploitation des minéralisations identifiées est économiquement rentable.

ARTICLE 2: DESCRIPTION DU PROJET DE RECHERCHE.

Le projet de recherche est décrit dans le programme de travaux annexé à la présente convention
(Annexe B).

ARTICLE 3: DEFINITIONS
3.1 Dans le cadre de la présente convention et ses annexes, les termes et mots ci-après signifient:

3.2 ANNEXE: Tout document annexé à la présente convention et portant des dispositions
particulières prévues par la convention. Leur valeur ét portée juridiques sont identiques à celles des

autres dispositions de la Convention.

Ed

3.3 Sont considérés comme annexes à la présente convention et en constituant une partie
intégrante, les documents ci-après:

ANNEXE A: Les limites du permis de recherche:

ANNEXE B: Programme de travaux de recherche et des méthodes de recherche envisagés;
ANNEXE C: Programme de dépenses sur la zone du permis de recherche;

ANNEXE D: Modèle d'une étude de faisabilité;

ANNEXE E: Pouvoirs du signataire.

3.4 Administration des Mines: Le (s) service (s) de PEtat, compris dans l’organisation du
Ministère chargé des Mines pour la mise en œuvre de la politique minière, notamment le suivi et le
contrôle des Opérations minières.

3.5 Budget: L’estimation détaillée du coût des Opérations minières prévues dans le programme
annuel de travaux.

3.6 Code minier : La loi n°2003-36 du 24 novembre 2003 portant Code minier de la République
du Sénégal.

4
3.7 Concession : La zone d’exploitation minière pour un ou plusieurs gisements de phosphate de
chaux et de substances connexes commercialement exploitables, accordée par l'Etat à la société
SSPT

3.8 Convention : La présente Convention et ses annexes ainsi que toutes les dispositions
modificatives qui leur sont apportées par avenant par les Parties d’un commun accord selon les
dispositions de l’article 37 de la présente Convention.

3.9 Date de première production : Date à laquelle une mine atteint une période continue de
production notifiée au Ministre ou de la date de première exploitation à des fins commerciales;

3.10 Directeur : Le Directeur des Mines et de la Géologie ou son représentant dûment désigné;
3.11. DMG : La Direction des Mines et de la Géologie:
3.12 Etat : République du Sénégal.

3.13 Etude de faisabilité : Une étude relative à la mise en valeur d’un gisement ou de toute partie
d’un gisement afin de l’exploiter et de le mettre en production en décrivant la mise en valeur
proposée, les techniques à utiliser, le rythme de production, les calendriers et le coût estimatif
relatif à la construction de la mine et des installations et à la conduite des Opérations de
développement et d’exploitation avec parfois des modifications proposées par l’Opérateur sous la
direction et le contrôle du Conseil d’Administration de la Société d'Exploitation.

3.14 Etude d’impact sur l’environnement : Une étude qui est destinée à exposer
systématiquement les conséquences négatives ou positives d’un projet, d’un programme ou d’une
activité, à court, moyen et long terme, sur les milieux naturel et humain.

3.15 Exploitation minière : L'ensemble des travaux préparatoires, d’extraction, de transport,
d’analyse et de traitement, effectués sur un gisement donné, pour transformer les substances
minérales en produits commercialisables et / ou utilisables.

3.16 Filiale désignée : Société affiliée qui est une des parties dans la société d’exploitation;
3.17 Fournisseur : Toute personne physique ou morale qui se limite à livrer des biens et services
au titulaire d’un titre minier sans accomplir un acte de production ou de prestation de services se

rattachant aux activités principales du titulaire du titre minier.

3.18 Gisement : Tout gîte naturel de substances minérales exploitables dans les conditions
économiques du moment;

3.19 Gîte : Toute concentration naturelle de minéraux dans une zone déterminée de la lithosphère;

3.20 Haldes : Matériaux constituants les stériles du minerai pouvant être destinés à d’autres
utilisations valorisant ces ressources;
3.21 Immeubles : Outre les bâtiments, sont considérés comme immeubles, les machines, les
équipements et les matériels fixes utilisés pour l’exploitation des gisements ou pour le stockage ou
le transport de produits bruts:

3.22 Liste minière : L'ensemble des biens d'équipement conformément à la nomenclature du Tarif
Extérieur commun au sein de l’Union Economique et Monétaire Ouest Africaine (UEMOA), objet
du traité de l'UEMOA, normalement utilisés dans les activités minières et pour lesquels les droits
et taxes à l’importation sont suspendus ou modérés.

3.23 Législation minière : Elle est constituée par la loi n°2003-36 du 24 novembre 2003 portant
Code minier de la République du Sénégal et les décrets pris pour son application notamment le
décret n° 2004 — 647 du 17 mai 2004 et toutes les dispositions législatives et réglementaires
susceptibles de s’appliquer aux activités minières.

3.24 Mines:

a) tous puits, fosses, mines à ciel ouvert, galeries, sous souterraines, ouvrages superficiels ou
souterrains, réalisés ou construits, après l’octroi d’un permis d’exploitation ou de
concession minière à une société d’exploitation et/ou un minerai est enlevé ou extrait par
tous procédés, en quantités supérieures à celles nécessaires pour l’échantillonnage, les
analyses ou l’évaluation;

b) toutes installations pour le traitement, la transformation, le stockage et le transport du
minerai et des roches stériles, y compris les résidus;

c) outillages, équipements, machines, bâtiments, installations et améliorations pour
l’exploitation, le traitement, la manutention et le transport du minerai et des roches stériles
et des matériels;

d) habitations, bureaux, routes, pistes d’atterrissage, lignes électriques, installations de
production d’électricité, installations d’évaporation, de séchage et de réfrigération,
canalisations, réserves d’eau, chemins de fer et autres infrastructures.

3.26 Ministre : Le Ministre chargé des mines ou son représentant dûment désigné.

3.27 Minerai : Masse rocheuse recelant une concentration de minéraux de phosphate de chaux
suffisante pour justifier une exploitation.

3.28 Métaux ferreux et métaux non ferreux, non précieux : Regroupent les métaux de base,
notamment le plomb, le zinc, le cuivre, le fer, l’aluminium, le chrome.

3.29 Métaux précieux : L’or, l’argent, ainsi que le platine et les platinoïdes, notamment l’iridium,
losmium, le palladium, le rhodium et le ruthénium, à l’état brut ainsi que tout concentré, résidu ou
amalgame qui contient de tels métaux.

3.30 Meubles : Outre les actions et les intérêts dans une société ou une entreprise, sont considérés
meubles, les matières extraites, les approvisionnements et autres objets mobiliers.

3.31 Opération minière : Toute activité de prospection, de recherche, d’évaluation de
développement, d’exploitation de traitement ou de transport, de phosphate de chaux

ê
3.32 Parties : soit l'Etat, soit la société selon le contexte. En phase d’exploitation, Parties et Partie
comprendront également la ou les sociétés d’exploitation.

3.33 Partie : Soit l’Etat, soit la société selon le contexte.
3.34 Périmètre du permis : La zone décrite à l’annexe A de la présente Convention.

3.35 Permis de recherche : Le droit exclusif de recherche de phosphate de chaux délivré par le
Ministère chargé des Mines par arrêté à la société dans la zone de Lam Lam et dont le périmètre
initial est défini dans l’annexe «A» de la présente Convention.

3.36 Permis d’exploitation : Le titre minier délivré par l’autorité compétente selon les
dispositions légales et réglementaires en vigueur.

3.37 Programme de travaux et de dépenses : Signifie une description détaillée des travaux et des
coûts de recherche à entreprendre par la société telle que définie à l’annexe B de la présente
Convention.

3.38 Produits : Tout minerai de phosphate de chaux commercialement dans le cadre de la
présente Convention.

#7
3.39 Pierres précieuses : Le diamant, le rubis, le saphir, le béryl, l’émeraude, l’aigue-marine
notamment.

3.40 Pierres semi-précieuses : Toutes pierres pouvant être utilisées en joaillerie autres que les
pierres précieuses notamment, les opales précieuses, le zircon, les grenats, les topazes et les jades.

3.41 Redevance minière : Redevance proportionnelle due sur la production des substances
minérales extraites.

3.42 Société d’exploitation : Personne morale de droit sénégalais créée en vue de l’exploitation
d’un gisement situé à l’intérieur du Périmètre du Permis de Recherche.

3.43 Société affiliée : Toute société qui contrôle ou est contrôlée par une Partie.

3.44 Sous-traitant : Toute personne physique ou morale exécutant un travail qui s’inscrit dans le
cadre des activités principales du titulaire du titre minier. Il s’agit notamment:

- des travaux de géologie, de géophysique, de géochimie et de sondage pour la prospection, la
recherche et l’exploitation;
- de la construction des infrastructures industrielles, administratives et socioculturelles (voies,

usines, bureaux, cités minières, supermarchés, économats, établissements socioculturels,
sanitaires et scolaires, de loisirs et d’approvisionnement en eau et électricité);
- des travaux d’extraction minière, de transport et de stockage des matériaux et de traitement de
minerais;

3.45 Substance minérale : Toute substance naturelle amorphe ou cristalline, solide, liquide ou
gazeuse provenant du sous-sol ou du sol qui, sans traitement ou après traitement, est utilisable
comme matière première de l’industrie ou de l’artisanat, comme matériau de construction ou
d’empierrement ou de viabilité, comme amendement des terres ou comme source d’énergie.

3.46 Terril ou terri : Amoncellement, tas ou emplacement destiné à recevoir les stériles extraits de
la mine ou de la carrière ou des installations de traitement, ainsi que les matériaux rocheux ou
terreux provenant des morts-terrains.

3.47 Titre minier : Autorisation, permis ou concession ayant trait à la prospection, à la recherche
et à l'exploitation de substances minérales et conférant des droits immobiliers.

3.48 Valeur carreau mine : La différence entre le prix de vente et le total des frais supportés par
la substance minérale entre le carreau de la mine et le point de livraison.

3.49 Valeur marchande : Prix des produits vendus sur le marché ou calculé en référence au cours
marchand en vigueur au moment de la transaction sans aucune déduction de frais.

eT

TITRE I: P E D
ARTICLE 4: DELIVRANCE DU PERMIS DE RECHERCHE

4.1 L'Etat s’engage à octroyer à la société un permis exclusif de recherche de phosphate de chaux
valables pour le périmètre dont les limites et la superficie sont spécifiées à l’annexe «A» de la
présente Convention.

4.2 Le permis de recherche est attribué pour une durée de trois (03) ans par arrêté du Ministre à
compter de la date de sa signature. Il est renouvelable pour des périodes consécutives n’excédant
pas trois (03) ans chacune, à condition que la société ait satisfait à ses engagements de travaux et
de dépenses.

4.3 Le permis de recherche confère à la société dans les limites de son périmètre en surface et
indéfiniment en profondeur, le droit exclusif de prospection et de recherche pour les substances
minérales accordées et, en cas de découverte d’un gisment un permis d’exploitation ou une
concession minière d’un gisement commercialement exploitable à l’intérieur du périmètre de
recherche.

4.4 Au cas où une demande de renouvellement, de prorogation ou de transformation du permis de
recherche est sollicitée conformément aux dispositions du Code minier, la validité dudit permis est
prorogée, de plein droit, tant qu’il n’a pas été statué sur ladite demande. Toutefois, cette
prorogation ne s’applique qu’à la partie du périmètre du permis de recherche visée dans la
demande.

A
En cas de non passage à un permis d’exploitation, les terrains couverts par le permis de recherche
sont libérés de tous droits en résultant.

Le titulaire du permis de recherche peut solliciter auprès du Ministre, dans le cadre d’un gisement
dont le caractère non commercial est prouvé et reconnu par l'Etat, l'octroi d’une période de
rétention qui ne peut excéder deux (02) ans. A l'issue de la période de rétention et en cas de non-
exploitation, le titulaire du permis de recherche perd tous ses droits y afférents.

4.5 Le permis ne peut être retiré que pour juste motif par arrêté du Ministre et après mise en
demeure non suivi d’effet, dans un délai de 2 mois après sa réception par la société, et dans les
conditions fixées à l’article 22 du Code minier.

ARTICLE 5: OBLIGATIONS ATTACHEES AU PERMIS DE RECHERCHE

5.1 Avant la délivrance du permis de recherche, la société devra accomplir toutes les formalités
exigées par le Code minier et ses textes d’application.

5.2. La société est soumis notamment aux obligations suivantes :

-__ déclarer préalablement au Ministre toute décision de démarrage ou de fermeture de travaux de
recherche;

- exécuter, pendant la période initiale et le cas échéant pendant chaque période de
renouvellement et de prorogation du permis de recherche, le programme annuel de travaux de
recherche approuvé par le Ministre;

-__ dépenser pour le programme des travaux conformément à son engagement;

- informer régulièrement l’Administration des mines des travaux effectués et des résultats
obtenus et notifier au Ministre toutes découvertes de gisements de substances minérales;

- effectuer dans les meilleurs délais en cas de découverte permettant de présumer de l’existence
d’un gisement exploitable, les travaux d’évaluation et établir, en cas de besoin, sous sa propre
responsabilité, le caractère commercial ou non commercial de ladite découverte;

- solliciter l’octroi d’un permis d’exploitation ou de Concesion minière des que l’existence d’un
gisement commercialement exploitable est établi;

- soumettre à l’approbation du Ministre tout contrats, accords, conventions, protocoles ou tout
autre document par lequel il promet de confier, de céder, de transmettre, partiellement ou
totalement, les droits et obligations résultant du permis de recherche.

ARTICLE 6: ENGAGEMENTS DE LA SOCIÉTÉ PENDANT LA PHASE DE
RECHERCHE

6.1 Pendant la période de validité du permis de recherche, la société réalisera le programme de
travaux et dépenses définis respectivement aux annexes B et C de la présente Convention.

La société reste seul responsable de la définition de l’exécution et du financement dudit
programme.
6.2 Toute modification importante du programme de travaux de recherches et des dépenses prévus

aux annexes B et C requiert une justification de la part de la société et l'approbation du
Ministre, laquelle ne saurait être refusée sans motif valable.

6.3 Le programme de travaux de recherche ainsi que toute modification conformément à l’article

6.4

62 ci-dessus et l’article 6.4 ci-après sera réalisé selon un programme annuel des travaux
détaillé et un budget annuel de dépenses élaborés par la société et approuvés par le Ministre,
approbation qui ne saurait être refusée sans motif valable.

La société aura le droit d’arrêter les travaux de recherche dans n’importe quelle zone du
périmètre avant l’expiration du permis de recherche si, à son avis, et au vu des résultats
obtenus, la continuation des travaux ne lui paraît pas justifiée sous réserve d’un préavis d’un
(01) mois adressé au Ministre.

6.5 En cas d’arrêt définitif par la société des travaux de recherches dans le périmètre du permis de

6.6

6.7

6.8

6.9

recherche et après l’avoir notifié par écrit au Ministre, les dispositions de la présente
Convention se rapportant au permis de recherche deviennent caduques à condition que la
société ait respecté ses obligations conformément à l’article 21 du code minier et à ses
engagements. Relativement à ce permis de recherche, la société remettra à l’Etat un rapport
final ainsi que tout autre document conformément à l’article 116 du décret d’application du
code minier.

ee
Au cas où la société serait d’avis sur la base de données recueillies pendant les travaux de

recherche et exposées dans les rapports techniques communiqués au Ministre, qu’il existe une
minéralisation satisfaisante, la société s’engage à effectuer à ses frais et sous sa responsabilité
une étude de faisabilité conforme aux normes de l’industrie minière et des institutions
financières.

Toute découverte d’un gisement dont le caractère commercial est attesté par une étude de
faisabilité, donne à la société un droit exclusif, en cas de demande avant expiration du permis
de recherche, à l’octroi d’un permis d’exploitation ou d’une concession minière portant sur le
périmètre de ladite découverte. Dans ce cas, la société est réputé avoir satisfait à toutes ses
obligations de travaux et de dépenses visés à l’article 6.20 de la présente convention,
conformément à l’article 19 du code minier.

Si la société décide, suite à une recommandation dans la dite étude de faisabilité de ne pas
procéder à l’exploitation de la minéralisation pour des raisons autres que celles exprimées à
l’article 4.4 de la présente convention, l’Etat pourra librement, seul ou en association, décider
d’exploiter librement cette minéralisation.

Si, au cours des travaux de recherche dans le périmètre du permis de recherche la société
découvrait des indices de substances minérales autres que celles octroyées, elle doit en
informer sans délai le Ministre. Cette information fera l’objet d’un rapport exposant toutes les
informations liées à ces indices.
6.10 Au cas où la société désire obtenir un titre de recherche pour lesdites substances minérales, les
parties entrent en négociation pour définir les termes et les conditions nécessaires pour
loctroi du permis de recherche et éventuellement l’exploitation de ces substances.

6.11La société fournira à ses frais les rapports prévus par la réglementation minière.

6.12 La société accepte de faire effectuer au Sénégal, dans les limites du possible les analyses des
échantillons prélevés, à condition que les installations, le fonctionnement et les prestations des
laboratoires locaux (Groupe des Laboratoires de la DMG) soient satisfaisants et compétitifs.
Dans le cas contraire, la société sera autorisée, sur justificatifs valables, à effectuer des
analyses en dehors du Sénégal. Les résultats des analyses seront communiqués à la DMG.

6.13 Dans les trois (03) mois suivant l’entrée en vigueur de la présente convention, la société est
tenu d’ouvrir un bureau à Dakar pour la durée des travaux de recherche.

6.14 La société désignera un représentant au Sénégal muni de pouvoirs suffisants pour décider de
toute question relative aux travaux de recherche.

6.15 Dans le mois qui suit l’octroi du permis de recherche, la société fournira au Ministre une
attestation certifiant l’ouverture d’un compte bancaire au Sénégal pour les transactions
nécessaires à la réalisation de ses Opérations minières.

6.16 La Direction des Mines et de la Géologie sera représentée aux travaux d’exécution prévus
dans les programmes anntfëls de recherche de la société. Il assurera un travail de suivi et de
contrôle des activités du terrain.

La société reste seule responsable techniquement et financièrement de l’orientation de la
conduite et de la gestion du programme de travaux de recherche agréé.

6.17 Les travaux de recherche seront exécutés par la société qui embauchera librement le personnel
nécessaire à leur réalisation, sous réserve des dispositions de l’article 33.4 ci-après de la
présente Convention.

6.18 L'utilisation de sous-traitants dans l’exécution du projet sera soumise à l’approbation
préalable du Ministre qui ne pourra être refusée sans motif valable. Dans le cadre de la
réalisation des programmes de travaux, les sous-traitants de la société seront sous sa propre
responsabilité.

6.19 Sous réserve de l’article 6.5 ci-dessus et pour les travaux de recherche prévus dans l’annexe
B, la société s’engage à dépenser pendant la première période de validité du permis de
recherche un montant minimal prévu à l’annexe C.

6.20 Dans le calcul de dépenses visées à l’article 6.19 seront pris en considération:

- Les traitements, les salaires et les frais divers relatifs aux personnels effectivement engagés aux
travaux de recherche au Sénégal;

a
-__ l’amortissement du matériel effectivement utilisé dans le cadre des travaux de recherche pour
la période correspondant à leur utilisation;

- les dépenses engagées au Sénégal dans le cadre de travaux de recherche proprement dits sur le
périmètre du permis de recherche, y compris les frais encourus à l'étranger relatifs à
l'établissement de programmes de travaux, essais, analyses, études, formation;

- les frais relatifs aux sous-traitants dûment approuvés par le Ministre;

- les frais généraux de la société encourus au Sénégal dans le cadre de l’exécution du
programme de travaux de recherche agréé;

- les frais de siège de la société encourus dans le cadre de l’exécution du programme de travaux
de recherche agréés et dans la limite du taux fixé par le Code général des impôts;

- les dotations au titre des contributions à la formation et au perfectionnement des sénégalais
chargés du secteur minier sénégalais et ce, sur la base d’un protocole d’accord qui sera conclu
avec le Ministre ;

6.21 En vue de la vérification de ces dépenses, la société doit tenir une comptabilité régulière des
dépenses engagées au titre des Opérations minières de façon à permettre une discrimination
des dépenses de recherche de celles d’administration.

6.22 Le montant total des investissements de recherche que la société aura engagé au jour de la
constitution d’une société d’exploitation pour l’exploitation de tout ou partie du périmètre du
permis de recherche sera actualisé à cette dernière date conformément aux dispositions fiscales
en la matière et avec l’accotd du Ministre chargé des Finances.

ARTICLE 7: MESURES SOCIALES

7.1 La société favorisera la création et l’offre d’emplois en direction des communautés locales afin
de donner au projet un impact social positif.

7.2 La société, en concertation avec les autorités et élus locaux s’attachera à développer, dans la
mesure du possible, d’autres opportunités d’amélioration de l’environnement social des
populations vivant dans la zone du périmètre de recherche.

ARTICLE 8: ENGAGEMENTS EN MATIERE DE PROTECTION DE
L'ENVIRONNEMENT

La société et la société d'Exploitation s’engagent à:
a) préserver pendant toute la durée de la Convention, l’environnement et les infrastructures

publiques affectés à leur usage:

b) remettre les infrastructures ayant subi un dommage en état normal d’utilisation aux normes
généralement acceptées dans l’industrie minière;

c) réhabiliter et restaurer l’environnement, suite aux dommages causées:

d) se conformer en tout point à la législation en vigueur relative aux matières dangereuses et
notamment la Convention de Bâle relative aux déchets toxiques.
ATICLE 9: DROITS ET AVANTAGES PARTICULIERS ACCORDES PENDANT LA
PHASE DE RECHERCHE

9.1 Pendant la durée de la phase de recherche, aucune modification unilatérale ne pourra être
apportée aux règles d’assiette, de perception et de tarification, la société ne pourra être
assujettie aux impôts, taxes, redevances, prélèvements, droits, contributions et toutes autres
charges dont la création interviendrait après la signature de la présente Convention.

9.2 Dans le cadre de la réalisation des programmes de travaux, les sous-traitants de la société ayant
obtenu l’approbation du Ministre conformément à l’article 6.19 de la présente Convention,
pourront bénéficier de l’exonération des droits et taxes de douanes pour les réalisations de
leurs prestations.

9.3 Tout sous-traitant qui fournira à la société des prestations de services pour une durée de plus
d’un (01) an est tenu de créer une société conformément à la réglementation en vigueur.

ARTICLE 10: EXONERATIONS FISCALES

Le titulaire du permis de recherche de substances minérales bénéficie dans le cadre de ses
Opérations de recherche pendant toute la durée de sa validité et de ses renouvellements
éventuels, d’un régime d’exonération totale d’impôts, et de taxes de toute nature, à
l’exception de la Taxe Spécifique sur les Produits pétroliers.

ARTICLE 11: EXONERATIONS DOUANIERES

11.1 La société est exonéré de tous droits et taxes de douanes à l’importation, y compris la taxe sur
la valeur ajoutée (TVA), et ie prélèvement du Conseil Sénégalais des Chargeurs (COSEC) à
l’exception de la Redevance Statistique (RS) et des prélévements communautaires de
lP'UEMOA (PCS) et de la CEDEAO (PCC) sauf lorsque l’exonération desdits prélévements est
expressément prévue dans le cadre d’un accord de financement extérieur.

Cette exonération porte sur:

- les matériels, matériaux, fournitures, machines, engins et équipements, véhicules utilitaires
inclus dans le programme agréé, ainsi que les pièces de rechange et les produits et matières
consommables ni produits, ni fabriqués au Sénégal, destinés de manière spécifique et
définitivement aux Opérations de recherche minière et dont l’importation est indispensable à la
réalisation du programme de recherche;

- les carburants et lubrifiants alimentant les installations fixes, matériels de forage, machines et
autres équipements destinés aux Opérations de recherche sur le permis octroyé;

- les produits pétroliers servant à produire de l’énergie utilisée dans la réalisation du programme
de recherche;

- les parties et pièces détachées destinées aux machines et équipements reconnus destinés de
façon spécifique à la réalisation du programme de recherche agréé.

A
11.2 Les sociétés sous-traitantes intervenant dans la réalisation du programme de travaux de
recherche agréé et ayant reçu l’approbation du Ministre, bénéficient de l’exonération des droits et
taxes de douane pour la réalisation de leurs prestationsdes memes avantages douaniers que la
société à l’exception la Redevance Statistique (RS) et des prélévements communautaires de
l'UEMOA (PCS) et de la CEDEAO (PCC).

Toutefois, les vehicules utilitaires et de tourisme, les materiels de manutention et de tous matériels
éligibles au régime de l’admission temporaire spéciale ne seront pas éxonérés.

ARTICLE 12: REGIME DE L’ADMISSION TEMPORAIRE

12.1 Sur simple présentation certifiée conforme d’un permis de recherche, les matériels, matériaux,
fournitures, machines, équipements et véhicules utilitaires destinés directement aux Opérations de
recherche minière-ainsi que les machines et véhicules de chantier pouvant être réexportés ou cédés
après utilisation, bénéficient de l’admission temporaire spéciale (ATS).

12.2 En cas de mise à la consommation par suite d’admission temporaire spéciale (ATS), les droits
et taxes exigibles sont ceux en vigueur à la date du dépôt de la déclaration en détail de mise à la
consommation, applicable à la valeur vénale réelle des produits à cette même date.

12.3 Conformément aux dispositions du Code des douanes et aux textes pris pour son application,
durant les six (06) mois suivant son établissement au Sénégal, le personnel étranger employé par le
titulaire d’un titre minier, résidant au Sénégal, bénéficie, également, de la franchise de droit de
taxes grevant l'importation de leurs objets et effets personnels dans les limites des besoins
familiaux. Dans tous les cas, un seul véhicule automobile peut être importé dans ce cadre de
famille.

12.4 Pour le bénéfice de la franchise des droits et taxes visé aux articles précédents, les
bénéficiaires devront déposer une attestation administrative visée par le Ministre.

12.5 Les bénéficiaires des régimes douaniers définis ci-dessus sont soumis à toutes les mesures de
contrôle et de surveillance édictées par l’administration des douanes conformément à la
réglementation en vigueur.

ARTICLE 13: STABILISATION DES REGIMES FISCAUX ET DOUANIERS

Tout titulaire de titre minier de recherche ou d’exploitation bénéficie des conditions suivantes:

- la stabilisation du régime fiscal et douanier durant toute la période de validité de leurs titres
miniers. Cette stabilisation est effective à compter de la date de notification d’octroi du titre
minier. À ce titre le régime fiscal et douanier attaché à l’octroi d’un permis de recherche ne
peut être remis en question au moment de l’octroi du permis d’exploitation. Toutefois, le
titulaire d’un permis de recherche peut négocier avec l’Etat avant l’octroi du titre minier
d’exploitation, le régime fiscal et douanier afin de l’adapter aux conditions au moment de
l'exploitation;

- pendant toute la période de validité d’une convention minière, les modifications apportées aux
règles d’assiette, de perception et de tarification des impôts, taxes et redevances susvisés sont

Ê
inopposables au titulaire du titre minier sauf à la demande du titulaire du titre minier adressée
au Ministre à condition qu’il adopte les nouvelles dispositions dans leur totalité.

ARTICLE 14: REGLEMENTATION DES CHANGES

14.1 Sous réserve de l’article 13, les titulaires de titres miniers accordés en vertu des dispositions
du Code minier, sont soumis à la réglementation des changes en vigueur sur le territoire de
la République du Sénégal.

A ce titre, et sous réserve du respect des obligations qui leur incombent, notamment en

matière de réglementation des changes, ils peuvent:

- encaisser au Sénégal tous fonds acquis ou empruntés à l’étranger, y compris les recettes
des ventes de leur quote part de production;

- transférer à l'étranger les dividendes et produits des capitaux investis ainsi que le
produit de la liquidation ou de la réalisation de leurs avoirs;

- transférer à l’étranger les fonds destinés au remboursement des dettes contractées à
lextérieur en capital et intérêts; au paiement des fournisseurs étrangers de biens et
services nécessaires à la conduite des Opérations minières;

- importer tous les fonds acquis ou empruntés à l’étranger nécessaires à l’exécution de
l’opération minière.

14.2 Il est garanti au personngl étranger résidant au Sénégal, employé par tout titulaire de titre
minier, la libre conversion et le libre transfert de tout ou partie des ses économies sur
salaire, sous réserve de l’acquittement des impôts et cotisations diverses, conformément à la
réglementation des changes.

ARTICLE 15: OUVERTURE DE COMPTE BANCAIRE EN DEVISES

Conformément aux dispositions de la réglementation des changes en vigueur, la société peut
être autorisée à ouvrir au Sénégal un compte étranger en devises pour les transactions
nécessaires à la réalisation des Opérations minières.

ARTICLE 16: LIBRE IMPORTATION ET LIBRE EXPORTATION

16.1 Sous réserve de la réglementation des changes et des dispositions du Code minier, la société
peut librement:

- importer, sans règlement financier, le matériel destiné aux Opérations minières :
- importer au Sénégal les biens et services nécessaires à ses activités ;

- exporter les substances minérales extraites, leurs concentrés, dérivés primaires et tout autre
dérivé après avoir effectué toutes les formalités légales et réglementaires d’exportation de ces
substances.
16.2 Dans le cadre de la réalisation du programme de travaux de recherche agréé, la société sera
libre de transférer sous réserve de l’article 6.12 ci-dessus, hors du Sénégal, tout échantillon y
compris des échantillons volumineux destinés aux tests métallurgiques.

TITRE II: PHASE D'EXPLOITATION

ARTICLE 17: DELIVRANCE DE TITRE MINIER D'EXPLOITATION

17.1 Toute découverte d’un gisement par la société lui confère, en cas de demande avant expiration
du permis de recherche, le droit exclusif à l’octroi d’un permis d’exploitation ou d’une concession
minière portant sur le périmètre du gisement. Cependant, bien que l’octroi de la concession
minière ou du permis d’exploitation entraîne l’annulation du permis de recherche à l’intérieur du
périmètre pour lequel la concession ou le permis d’exploitation a été octroyé (e), il subsiste jusqu’à
son expiration dans les autres zones non couvertes par la concession minière ou le permis
d’exploitation.

17.2 La présente Convention traite le cas d’un titre d’exploitation issu éventuellement d’un permis
de recherche.

17.3 Le permis d’exploitation est accordé par décret, pour une période n’excédant pas cinq (05) ans
renouvelable.

17.4 La concession minière est accordée pour une période minimum de cinq (05) ans et
n’excédant pas vingt cinq (25) ans renouvelable. Ce décret vaut déclaration d’utilité publique pour
l'exécution des travaux entrant dans le cadre de la concession minière.

17.5 La concession minière est attribuée conformément aux dispositions réglementaires, pour des
gisements attestés par l’importance des réserves prouvées mises en évidence dans une étude de
faisabilité et dont le développement et l’exploitation nécessitent de gros investissements.

17.6 Les conditions de délivrance d’un titre minier d’exploitation sont précisées dans le décret
d’application du présent Code.

17.7 L'Etat s’engage à accorder un titre minier d’exploitation à la société dans les meilleurs délais
dès réception de la demande de titre minier d'exploitation faite par la société.

17.8 Le permis d’exploitation ou la concession minière confère à la société dans les limites de son
périmètre et indéfiniment en profondeur, le droit d’exploitation et de libre disposition des
substances minérales définies à l’article 1 de la présente Convention.
ARTICLE 18: SOCIETE D'EXPLOITATION

18.1 La filiale désignée de la société et l'Etat créeront conformément à la législation en vigueur en
la matière en République du Sénégal une société d’exploitation de droit sénégalais.

18.2 Par dérogation à l’article 18.1 ci-dessus, il est précisé que l’exploitation d’un nouveau
gisement dans le périmètre du permis de recherche octroyé pourrait, avec l’accord des parties, se
faire dans le cadre d’une société d’exploitation existante et selon des conditions définies par
négociations.

18.3 Dès la constitution de la société d’exploitation celle-ci se substituera à la société en ce qui
concerne les garanties, droits et obligations résultant de la présente Convention.

ARTICLE 19: OBJET DE LA SOCIETE D'EXPLOITATION

19.1 L’objet de la société d’exploitation sera la mise en valeur et l’exploitation, selon les règles de
l’art, d’un ou plusieurs gisements de substances minérales à l’intérieur de la concession ou du
permis d’exploitation octroyé selon le programme défini dans l’étude de faisabilité.

19.2 L'exploitation comprend notamment l’ensemble des travaux de préparation, d’extraction, de
transport, de traitement, d’analyses, de transformation et de commercialisation des substances
minérales pour lesquelles le permis d’exploitation ou la concession minière a été attribué (É).

19.3 La société d’exploitation pourra conformément à la réglementation en vigueur en la matière
procéder à toutes les actions et transactions requises et utiles pour la mise en valeur et
l'exploitation rationnelle du ou des gisements situés à l’intérieur du permis d’exploitation ou de la
concession minière octroyé (e).

ARTICLE 20: ORGANISATION DE LA SOCIETE D'EXPLOITATION

20.1 L'accord d'actionnaires conclu entre l’Etat et la société ou le cas échéant la filiale désignée,
fixera notamment les termes et les conditions de constitution et de gestion de la société
d’exploitation. Tous les avantages, garanties et obligations relatifs au permis d’exploitation ou de
la concession minière fixés dans la présente Convention ne seront pas remis en cause dans l’accord
d’actionnaires.

20.2 La société d’exploitation sera régie par les dispositions réglementaires en vigueur au Sénégal
en la matière.

20.3 La société d’exploitation est dirigée par un Conseil d’Administration qui est responsable de la
réalisation de l’objet social. Le Conseil d'Administration est composé d’une représentation des
Parties en proportion de leurs participations au capital social de la société d’exploitation.

20.4 Dès l’octroi du titre minier d'exploitation, la société titulaire du permis de recherche cédera

immédiatement et à titre gratuit ledit titre minier d’exploitation à la société d’exploitation créée à
cet effet.

À
20.5 Cependant, la société restera titulaire du permis de recherche résiduel, conformément aux
dispositions du Code minier, afin d’être à même de poursuivre le cas échéant les travaux de
recherche sur le reste du périmètre et conformément aux dispositions de la présente Convention.

20.6 Dès l'octroi du permis d’exploitation ou de la concession minière, la société débutera les
travaux de mise en valeur du gisement et de construction de la mine avec diligence et dans les
règles de l’art.

ARTICLE 21: PARTICIPATION DES PARTIES

21.1 Le capital social de la société d’exploitation est fixé d’un commun accord entre l’Etat et la
Société. Il sera constitué par des apports en numéraire et/ou des apports en nature.

21.2 La participation gratuite de l’Etat au capital social de la société d’exploitation est fixée à dix
pour cent (10 %). Par conséquent, la filiale désignée s’engage à financer, en plus de sa
participation au capital social de société d’exploitation, la participation gratuite de l’Etat.

21.3 L'Etat n’aura aucune obligation, en vertu de son pourcentage de participation gratuite au
capital.

21.4 L'état a droit en sus des 10% d’actions gratuites de se réserver pour lui ou le secteur privé
national, une participation onéreuse au capital social de la société d’exploitation au maximum
égale à vingt cinq pour cent (25%).

Il est garanti à la sociétéla possession de 65% au minimum du capital de la société d’exploitation.

21.5 En cas d'augmentation du capital de la société d’exploitation intervenant à n’importe quel
moment de la vie de la mine, l'Etat se réservera, en sus des dix pour cent (10 %) d’actions
nouvelles gratuites, le droit d’acquérir à titre onéreux, pour lui ou le secteur privé national vingt
cinq pour cent (25%) d’actions nouvelles, de telle sorte que la part sociale ne puisse être modifiée
du fait de l'augmentation du capital.

21.6 L’achat des actions de la société d’exploitation à acquérir selon les clauses 21.4 et 21.5 ci-
dessus, sera déterminé dans les conditions c-après:

a) L'évaluation de la valeur des actions doit être juste et acceptable pour la société. Le prix
d’achat de toute action sera basé sur une évaluation indépendante du capital du projet par
un cabinet d’expertise comptable internationalement reconnu ou par une banque
d’investissement avec une expérience appropriée dans l’évaluation des projets miniers.
L’expert évaluateur indépendant sera désigné par la société et soumis à l’agrément du
ministre qui ne sera être refusé sans motif valable. Cet agrément doit intervenir dans un
délai de vingt et un (21) jours à partir de la saisine.
b) Tout acheteur proposé aura trente (30 jours) pour payer le prix des actions à compter de la
date à laquelle la société fournira à l’acheteur le rapport final de l’évaluation indépendante
et approuvé par l'Etat.

c) Simultanément et conditionnellement avec le payement des actions et préalablement à
l'octroi de ces actions, il sera demandé à l’acheteur de s’acquitter du montant proportionnel
de sa participation au capital nécessaire au développement du projet tel que déterminé par
l'offre de financement bancaire.

d) Les actions achetées dans ces conditions, de même que les autres actions de la société
d’exploitation détenues par d’autres actionnaires, seront à tout moment disponibles pour la
banque en vue de sécuriser les ressources financières nécessitant une garantie bancaire.

e) En présence d’offres concurrentes en vue de l’acquisition des actions, la société dispose
d’une totale liberté de choix de son (ses) partenaire (s) conformément à l’article 68 du Code
minier.

ARTICLE 22: TRAITEMENT DES DEPENSES DE RECHERCHE

22.1 Les dépenses de recherche non utilisées comme apport en nature dans la constitution du
capital social de la société d’exploitation seront considérées comme des prêts d’actionnaires à
ladite société. Ces dépenses ainsi que les frais administratifs relatifs à la constitution éventuelle de
la société d’exploitation connues pour les Parties une créance sur la société d’exploitation.

22.2 Les Parties conviennent que ces créances visées ci-dessus feront l’objet d’une inscription au
crédit du compte courant de chacune des Parties ouvert dans les écritures de la société
d'exploitation. Les intérêts rémunérant ces créances sur compte courant seront traités
conformément aux dispositions fiscales en vigueur.

22.3 Sous réserve de l’article 22.1, la distribution du cash flow disponible à la fin de l’exercice
financier se fera selon les modalités suivantes et dans l’ordre ci-après:

a) rembourser des prêts et des dettes contractés par la société d'exploitation auprès des tiers;

b) remboursement des prêts apportés par les actionnaires dans le cadre du financement des
Opérations de recherche pour le montant réel affecté aux travaux de recherche;

c) paiement de dividendes aux actionnaires.

22.4 Les dividendes en contrepartie de la participation de l’Etat au capital social de la société
d’exploitation sont payables dès que le Conseil d'Administration de la société d’exploitation
décide de la distribution de dividendes à tous les actionnaires.

ARTICLE 23: FINANCEMENT DES ACTIVITES DE LA SOCIETE D'EXPLOITATION

23.1 La société d'exploitation pourra rechercher librement les fonds nécessaires pour financer ses
activités. L'Etat apportera à cet effet son assistance administrative.

Î
23.2 Le financement de la construction et du développement de la mine ainsi que tout éventuel
financement additionnel requis pendant la vie sociale de la société d’exploitation feront l’objet de
fonds propres et/ou de prêts d'actionnaires ou de tierces Parties.

23.3 Les prêts d’actionnaires entrant dans le cadre du financement des activités de la société
d’exploitation seront inscrits dans le compte courant actionnaires et rémunérés aux taux admis par
la réglementation en vigueur; ils sont remboursés conformément aux dispositions de l’article 22.3.
23.4 En cas de découverte la société s’engage à investir annuellement pour le compte du
développement social des collectivités locales de la zone du permis d’exploitation un montant qui
sera défini avec l’Etat.

ARTICLE 24: - DROITS CONFERES PAR LE TITRE MINIER D'EXPLOITATION

La délivrance d’un titre minier d’exploitation confère au titulaire ayant satisfait à ses obligations
les droits suivants:

- le droit exclusif d’exploitation et de libre disposition des substances minérales pour lesquelles
le titre minier d’exploitation a été octroyé, dans les limites du périmètre attribué et indéfiniment
en profondeur;

- le droit au renouvellement de son titre, dans les mêmes formes, à la demande du titulaire,
conformément aux dispositions du Code minier;

- le droit à l’extension des droits et obligations attachés au titre minier d’exploitation aux autres
substances liées à l’abattage ou au traitement des substances pour lesquelles ce titre minier
d’exploitation a été octroyé. Toutefois, le titulaire est tenu de solliciter, dans un délai de six
(06) mois, l’extension de son titre à ces substances;

- un droit d’occupation d’une parcelle du domaine national et de libre disposition des substances
minérales pour lesquelles il a été attribué, dans le cas du permis d’exploitation;

- le droit à la transformation du permis d’exploitation en concession minière, en cas de
découverte de réserves prouvées additionnelles importantes à l’intérieur du périmètre du permis
d’exploitation ou à l’intérieur d’un autre périmètre contigu appartenant au titulaire du permis
d’exploitation;

- un droit réel immobilier distinct de la propriété du sol, enregistré comme tel et susceptible
d’hypothèque. Le décret d’octroi du permis d’exploitation ou de la concession minière vaut
déclaration d’utilité publique pour l’exécution des travaux entrant dans leur cadre;

- le droit de céder, transmettre ou amodier son titre minier d’exploitation, sous réserve de
l'autorisation préalable du Ministre chargé des mines et du paiement des droits fixes;

- un droit de renoncer à ses droits, en tout ou en partie, sous réserve d’un préavis d’un (01) an et
des stipulations de la convention minière. Toutefois, ladite renonciation ne libère pas le titulaire
des obligations prévues dans la Convention minière et résultant des activités engagées par le
titulaire antérieurement à la date d’entrée en vigueur de la renonciation;

- le droit de transporter, conformément à la législation en vigueur, les substances extraites ainsi
que leurs concentrés ou dérivés primaires jusqu’aux points de stockage, de traitement ou de
chargement et d’en disposer sur les marchés intérieur et extérieur;
- un droit à la stabilité des conditions juridiques, administratives, financières et fiscales de
l'exploitation, conformément aux stipulations de la Convention minière;

- un droit d’embaucher et d’utiliser tout personnel expatrié nécessaire à la conduite des
Opérations minières; Toutefois à compétence égale, priorité est donnée au personnel
Sénégalais.

ARTICLE 25: OBLIGATIONS DU TITULAIRE D'UN TITRE MINIER
D'EXPLOITATION

25.1 Le titulaire d’un titre minier d’exploitation est notamment tenu:

- de déclarer préalablement au Ministre toute décision de démarrage ou de fermeture des travaux
d’exploitation;

- _ d’exploiter le gisement dont il a démontré l’existence selon les règles de l’art et de manière à
ne pas compromettre la récupération des réserves prouvées et probables et de protéger
l’environnement;

-__ d’informer régulièrement le Ministre des méthodes et des résultats de l’exploitation, des
résultats des travaux de recherche de réserves additionnelles prouvées et probables ainsi que
leurs caractéristiques.

25.2 Les Opérations minières doivent être engagées dans les meilleurs délais et conduites avec
diligence par les titulaires.
—

25.3 Si dans un délai d’un (01) an à compter de la date effective d’entrée en vigueur du titre minier
d’exploitation les Opérations d’investissement ne sont pas réellement engagées par lesdits
titulaires, les avantages fiscaux consentis par le Code minier peuvent être déclarés caducs après
mise en demeure du Ministre.

25.4 En cas d’expiration d’un titre minier d’exploitation sans renouvellement de celui-ci, la mine et
ses dépendances sont transférées en pleine propriété à l’Etat, libres de toutes charges, y compris ses
dépendances immobilières.

TITRE IV: AVANTAGES PARTICULIERS ACCORDES
PENDANT LA PHASE D'EXPLOITATION

ARTICLE 26: PERIODE DE REALISATION DES INVESTISSEMENTS

26.1 Pendant la période de réalisation des investissements et de démarrage de production d’une
nouvelle exploitation ou de l’extension de la capacité de production d’une exploitation déjà
existante, le La société, titulaire de permis d’exploitation ou de concession minière, ainsi que les
entreprises travaillant pour son compte bénéficient de l’exonération de tous droits et taxes de
douane à l’exception de la Redevance Statistique et des prélévements communautaire (PCC et
PCS), sauf lorsque cette exonération desdits prélévements est prévue dans le cadre d’un accord de
financement extérieur.

Ca
Cette exonération porte sur :

- les matériels, matériaux, fournitures, machines, véhicules utilitaires inclus dans le programme
agréé et équipements destinés directement et définitivement aux Opérations minières;

- les carburants et lubrifiants alimentant les installations fixes, matériels et forages, machines et
autres équipements destinés aux Opérations minières;

- les produits pétroliers servant à produire de l’énergie utilisée dans la réalisation du programme
d'exploitation;

- les parties et pièces détachées destinées aux machines et équipements destinés de façon
spécifique aux Opérations minières.

Les sociétés sous-traitantes, lors de cette phase béneficieront, pour la réalisation de leurs
prestations, des memes avantages douaniers que la société.

Toutefois, les vehicules utilitaires et de tourisme, les materiels de manutention et de facon
générales, tous matériels éligibles au regime de l’admission temporaire spéciale ne seront pas
exOnÉTÉS ».

26.2 La période de réalisation des investissements entre en vigueur à la date d’octroi du permis
d’exploitation ou de la concession minière pour se terminer à la date de notification au Ministre a
chargé des mines de la date de première production, à l’exception des Opérations effectuées à titre
d’essai. Elle expire au plus tard dans un délai de deux (02) ans pour le permis d’exploitation et de
quatre (04) ans pour la concession minière.

26.3 Pendant la période de réalisation des investissements et de démarrage de la production d’une
nouvelle exploitation ou de l’extension de la capacité de production d’une exploitation déjà
existante, les matériels, matériaux, fournitures, machines, engins, équipements et véhicules
utilitaires destinés directement aux Opérations minières, importés au Sénégal par le titulaire de
permis d’exploitation ou de concession minière ainsi que les entreprises travaillant pour son
compte et pouvant être réexportés ou cédés après utilisation, seront déclarés au régime d’admission
temporaire spéciale (ATS).

ARTICLE 27: AUTRES AVANTAGES FISCAUX EN PHASE D'EXPLOITATION

27.1 Pendant toute la durée de l’exploitation, le titulaire du permis d’exploitation ou de concession
minière est exonéré de la taxe d’exportation des produits issus de ses activités d’exploitation sur le
périmètre du titre minier d’exploitation accordé.

27.2 Pendant une période de trois (03) ans pour le titulaire du permis d’exploitation et de sept (07)
ans pour le titulaire de la concession minière à compter de la date de délivrance du titre minier
d’exploitation et sous réserve des dispositions de l’article 28 de la présente Convention, ces
titulaires bénéficient d’une exonération totale d’impôt, notamment:

- exonération des taxes sur la valeur ajoutée de biens et services acquis auprès des fournisseurs
locaux ou des prestataires domiciliés hors du Sénégal:

- exonération des droits et taxes de sortie;
- exonération de l’impôt minimum forfaitaire;

- exonération des patentes et contributions foncières des propriétés bâties et non bâties à
l’exception des Immeubles à usage d’habitation;

- exonération de la contribution forfaitaire à la charge de l’employeur;
- exonération des droits et taxes frappant les actes constatant la constitution de sociétés et les
augmentations de capital.

27.3 Toutefois, les grands projets d'exploitation faisant l’objet de concession minière et nécessitant
la mobilisation d’investissements lourds bénéficient pour les avantages fiscaux et douaniers
susmentionnés, d’une durée d’exonération au moins égale à la période de remboursement des
emprunts qui ne pourra pas excéder quinze (15) ans, à partir de la date de délivrance de la
concession minière.

ARTICLE 28: L’IMPOT SUR LES SOCIETES

28.1 Sous réserve des dispositions des alinéas ci-après, le titulaire d’un titre minier d’exploitation
est assujetti à l’impôt sur les sociétés, conformément aux dispositions du Code général des impôts.

28.2 Toutefois, le titulaire d’une concession minière bénéficie, pendant une durée de sept (7) ans,
de l’exonération de l’impôt sur les sociétés à partir de la date de délivrance de la concession
minière.

28.3 Pour les grands projets d’exploitation faisant l’objet de concession minière et nécessitant la

mobilisation d’investissements lourds, la durée d’exonération, au moins égale à la période de
remboursement des emprunts, ne pourra pas excéder quinze (15) ans à partir de la date de
délivrance de la concession minière.

ARTICLE 29: REGLEMENTATION DES CHANGES

Pe
29.1 Les titulaires de titres miniers accordés en vertu des dispositions du Code minier, sont soumis
à la réglementation des changes en vigueur sur le Territoire de la République du Sénégal. A ce
titre, et sous réserve du respect des obligations qui leur incombent, notamment en matière de
réglementation des changes, ils peuvent:

- encaisser au Sénégal tous fonds acquis ou empruntés à l'étranger, y compris les recettes des
ventes de leur quote-part de production;

- transférer à l’étranger les dividendes et produits des capitaux investis ainsi que le produit de la
liquidation ou de la réalisation de leurs avoirs:

- transférer à l’étranger les fonds destinés au remboursement des dettes contractées à l’extérieur
en capital et intérêts; au paiement des fournisseurs étrangers de biens et services nécessaires à
la conduite des Opérations minières;

- importer tous les fonds acquis ou empruntés à l’étranger nécessaires à l’exécution des
Opérations minières.

29.2 Il est garanti au personnel étranger résidant au Sénégal, employé par tout titulaire de titre
minier, la libre conversion et le libre transfert de tout ou partie de ses économies sur salaire ou
résultant de la vente des effets personnels au Sénégal, sous réserve de l’acquittement des impôts et
cotisations diverses, conformément à la réglementation des changes:

- des dividendes distribuées aux associés non sénégalais et de toutes sommes affectées à
l’amortissement des financements obtenus auprès des bailleurs;
- des bénéfices nets et des dividendes générés par l’investissement y compris des fonds
provenant de la cession ou de la liquidation des actifs du projet.

STABILISATION DES REGIMES FISCAUX ET DOUANIERS

ARTICLE 3

Les titulaires de titres miniers bénéficient des conditions suivantes:

- la stabilisation du régime fiscal et douanier durant toute la période de validité de leurs titres
miniers. Cette stabilisation est effective à compter de la date de notification d’octroi du titre
minier. À ce titre, le régime fiscal et douanier attaché à l’octroi d’un permis de recherche ne peut
être remis en question au moment de l’octroi du permis d’exploitation. Toutefois, le titulaire d’un
permis de recherche peut négocier avec l’Etat avant l’octroi du titre minier d’exploitation, le
régime fiscal et douanier afin de l’adapter aux conditions de l’exploitation;
pendant toute la période de validité d’une convention minière, les modifications apportées aux
règles d’assiette, de perception et de tarification des impôts, taxes et redevances susvisés sont
inopposables au titulaire du titre minier sauf à la demande du titulaire du titre minier et à condition
qu’il adopte les nouvelles dispositions dans leur totalité.

ARTICLE 31: - LIBRE CHOIX DES PARTENAIRES, FOURNISSEURS ET SOUS-
TRAITANTS

Il est garanti aux titulaires de titres miniers le libre choix des fournisseurs, des sous-traitants et des
prestataires de services ainsi qug-des partenaires.

Toutefois, sont soumis à approbation préalable du Ministre chargé des mines, tous protocoles,
contrats et conventions ayant pour objet de confier, de céder ou de transférer partiellement ou
totalement les droits et obligations résultant du titre minier.

Les titulaires de titres miniers, leurs fournisseurs et leurs sous-traitants utilisent autant que possible
des services et matières d’origine du Sénégal, les produits fabriqués ou vendus au Sénégal dans la
mesure où ces services et produits sont disponibles à des conditions compétitives de prix, qualité,
garanties et délais de livraison.

TITRE IV: DISPOSITIONS DIVERSES

ARTICLE 32: ENGAGEMENT DE L'ETAT
L’Etat s'engage à:

32.1 garantir à la sociétéet à la société d’exploitation, la stabilisation des avantages économiques et
financiers, des conditions fiscales et douanières, législatives et réglementaires prévus dans la
Convention, pendant toute la durée d’exécution, conformément aux articles 24 de la présente
Convention et 28 du Code minier;

32.2 dédommager la société et la société d’exploitation, selon le cas des frais supplémentaires
résultants du changement des dispositions législatives et réglementaires en vigueur après la date de
signature de la Convention. L’Etat donne en garantie sa reconnaissance pour le payement de ses
engagements monétaires tels qu’ils résultent de l’article 29.1 ci-dessus;

2
32.3 garantir à la société ou 4 la société d'exploitation le libre choix des fournisseurs, des sous-
traitants et des prestataires de services ainsi que des partenaires;

32.4 garantir que toutes dispositions plus favorables qui seraient prises après la signature de la
Convention seront étendues de plein droit à la société et à la société d'Exploitation, sauf
renonciation expresss de leur part.

32.5 n'’édicter à l’égard de la société, de la société d’exploitation et de leurs sous-traitants aucune
mesure en matière de législation qui puisse être considérée comme discriminatoire par rapport à
celles qui seraient imposées à des entreprises exerçant une activité similaire au Sénégal;

32.6 garantir à la sociétéet à la société d’exploitation, pendant toute la durée de la présente
Convention, la libre gestion des Opérations minières y compris la commercialisation des produits
d’exploitation et ceci dans le strict respect des dispositions législatives et réglementaires en
vigueur;

32.7 faciliter l'obtention des autorisations administratives et permis requis pour le personnel
expatrié et notamment les visas d’entrée et de sortie, le permis de travail et de séjour;

32.8 assister la société d’exploitation dans l’obtention de toute autorisation administrative requise
pour faciliter la commercialisation des produits. Il est entendu que la société d’exploitation sera
habilité à négocier librement et de manière indépendante, avec toute société spécialisée de son
choix sur le marché international, la commercialisation des dits produits;

32.9 ne pas exproprier en totalité ou en partie les installations et les infrastructures bâties ou
acquises dans le cadre des Opérations minières de la société et de la société d’exploitation, sauf en
cas de force majeure ou nécessité publique. Dans ce cas, l’Etat versera à la société une juste
indemnité fixée conformément à la législation en vigueur, notamment la loi n° 76-67 du 02 juillet
1976 et ses textes d’application ainsi qu’aux principes admis en droit international.

ARTICLE 33: OBLIGATIONS ET ENGAGEMENTS DE LA SOCIÉTÉ ET DE LA
SOCIETE D’EXPLOITATION EN MATIERE DE FOURNISSEURS
LOCAUX, PERSONNEL LOCAL ET PERSONNEL EXPATRIE

33.1 Si plusieurs personnes physiques ou morales sont co-titulaires indivis d’un titre minier, ou
sollicitent conjointement un titre minier, elles agissent conjointement et solidairement et ont
l'obligation de soumettre, à l'approbation du Ministre chargé des mines, tout accord conclu entre
elles en vue de la réalisation des Opérations minières dans le périmètre concerné. Les modalités
d’approbation sont précisées par décret.

33.2 La société ou la société d’exploitation utilisera pour tout achat d'équipement, fournitures de
biens ou prestations de services des entreprises sénégalaises dans la mesure où ces biens et services
sont disponibles à des conditions compétitives de prix, qualité, quantité, garanties, délais de
livraison et de paiement. Dans le cas contraire la société ou la société d’exploitation pourra
acquérir, importer de toute provenance et utiliser au Sénégal tous les biens, matières premières et
services nécessaires dans le cadre des OpérationsOpérations minières prévues par la présente
Convention.
33.3 La société ou la société d’exploitation peut faire appel au personnel expatrié nécessaire à la
conduite des travaux de recherche, mais devra accorder la préférence au personnel sénégalais à
qualifications égales et à lui donner des postes correspondants à ses capacités professionnelles.

33.4 Pendant la durée de la présente Convention, la société, la société d’exploitation et les sous-
traitants s'engagent à:

- accorder la préférence au personnel sénégalais à qualification, compétence et expérience
égales;

- utiliser la main d'œuvre locale pour tous les emplois ne nécessitant aucune qualification
professionnelle particulière;

- mettre en œuvre un programme de formation, de perfectionnement et de promotion du
personnel sénégalais en vue d’assurer son utilisation dans toutes les phases et de toutes les
échelles des activités liées à la présente Convention, dans les limites des besoins des
Opérations minières;

- contribuer, sur la base d’un protocole d’accord à l’appui institutionnel qui sera conclu avec le

Ministère chargé des Mines, à la formation et au perfectionnement des Sénégalais chargés de la
gestion du secteur, à la promotion minière et à l’appui logistiques des services techniques:

- assurer un logement aux travailleurs employés sur le site dans les conditions d’hygiène et de
salubrité conformes à la réglementation en vigueur ou à intervenir.

33.5 La société ou la société d’exploitation s'engage à contribuer à la réalisation ou le cas échéant
à améliorer ou étendre les infrastructures sanitaires, scolaires et de loisirs des travailleurs et les
membres de leurs familles les-plus proches en tenant compte de la situation économique de la
société et suivant les normes locales.

33.6 Non obstant ce qui précède, l’Etat se réserve le droit d'interdire l’entrée ou le séjour des
ressortissants de pays hostiles au Sénégal et des individus dont la présence serait de nature à
compromettre la sécurité ou l’ordre public.

33.7 Pendant les phases de recherches et d’exploitation, le personnel expatrié n’est pas soumis à la
législation en vigueur au Sénégal en matière de sécurité sociale et de retraite et, par conséquent,
aucune charge ni cotisation n’est payable pour cette catégorie de salariés.

33.8 La société ou la société d’exploitation s’engage à respecter en toutes circonstances les normes
en cours d’usage au Sénégal en matière de construction, de génie civil, de travaux miniers, de
sécurité, d’hygiène et de salubrité, de protection de l’environnement.

33.9 Si au cours ou au terme des Opérations minières menées dans le cadre de la présente
Convention, la société et/ou la société d’exploitation décident de mettre fin à leurs activités, elles
ne pourront céder à des tiers leurs installations, machines et équipements qu’après avoir accordé à
l'Etat pendant une période de trente (30) jours une priorité d’acquisition de ces biens.

Dans ce cas, l’Etat supporte les droits et taxes qui seraient dus dans le cadre de cette cession.

33.10 Toute décision de démarrage ou de fermeture de travaux de recherche ou d’exploitation de
substances minérales doit être déclarée au préalable au Ministre.

33.11 Le titulaire de titre minier est tenu d’indemniser l’Etat ou toute personne physique ou morale
pour les dommages et préjudices matériels qu’il a causés.

Î
34.5 A la demande de la société et/ou la société d’exploitation, l’Etat procédera à la réinstallation
des habitants dont la présence sur lesdits terrains entrave les travaux de recherches et/ou
d'exploitation.

34.6 Toutefois, la société et/ou la société d’exploitation seront tenues de payer une indemnité
équitable aux dits habitants ainsi que pour toute perte ou privation de jouissance ou dommage que
leurs activités ont occasionné.

34.7 A défaut d’un règlement à l’amiable, l’Etat s’engage à intenter une action d’expropriation
d’ordre public pour le compte de la société et/ou la société d’exploitation.

34.8 Afin de réaliser les objectifs prévus dans la présente Convention, la société et la société
d’exploitation sont autorisés à utiliser les matériaux provenant de leurs travaux d’extraction et les
éléments trouvés dans les limites du périmètre de recherche ou du titre minier d’exploitation,
conformément à la législation en vigueur.

34.9 L’Etat garantit à la société et à la société d’exploitation l’utilisation de l'infrastructure
routière, ferroviaire, aérienne, électrique, hydroélectrique et de la télécommunication pour ses
Opérations, à construire et/ou à mettre en place et à utiliser conformément à la législation en
vigueur.

34.10 La société et la société d’exploitation sont habilitées, au cas où elles le jugeraient nécessaire
dans le cadre des Opérations, à construire et/ou à mettre en place et à utiliser des infrastructures
comme prévues à l’article 34.9 sans que cette énumération soit restrictive, et à réparer et entretenir

des infrastructures existantes. Les dépenses engagées à cet effet sont considérées comme des
dépenses déductibles des revenus bruts.

34.11 L’Etat délivre avec diligence les autorisations nécessaires relatives à la construction et/ou la
mise en place et l’utilisation desdites infrastructures.

34.12 Les infrastructures construites ou mises en place par la société et la société d’exploitation
deviennent de plein droit leur propriété. En cas d’expiration de cette Convention, ils pourront en
disposer à leur discrétion. Au cas où il a été décidé de céder gratuitement de telles infrastructures à
l'Etat, les parties conviennent qu’aucun impôt, droit d’entrée, taxe, droit, prélèvement, contribution
ou toute autre charge relative à cette cession ne sera dû.

34.13 L’infrastructure routière, construite par la société et/ou la société d’exploitation peut être
ouverte à l’usage du public à ses propres risques et périls, sauf si cette ouverture constitue une
entrave au bon déroulement des Opérations minières.

34.14 Au cas où la société et/ou la société d'Exploitation décident de mettre fin à leurs activités,
elles pourront céder à des tiers leurs installations, machines, équipements qu’après avoir accordé à
l'Etat pendant une période de trente (30) jours une priorité d’acquisition de ces biens. Dans ce cas,
l'Etat supporte les droits et taxes qui seraient dus dans le cadre de cette cession.
ARTICLE 35: PROTECTION DE L'ENVIRONNEMENT ET PATRIMOINE
CULTUREL NATIONAL

35.1 Etude d’impact environnemental

Tout demandeur de permis d’exploitation ou de concession minière ou d’autorisation
d’exploitation de petite mine doit réaliser, à ses frais, une étude d’impact sur l’environnement
conformément au Code de l’environnement et aux décrets et arrêtés y afférents.

35.2 Exploitation minière en forêts classées

Les titres miniers délivrés en application du Code minier doivent respecter les dispositions du Code
forestier notamment celles de son article L44.

35.3 Réhabilitation des sites miniers

Tout titulaire de titre minier doit obligatoirement procéder à la réhabilitation des sites.

35.4 Fonds de réhabilitation des sites miniers

Nonobstant les obligations découlant de l’article 82 du Code minier, la Société d’exploitation est
tenue d’ouvrir et d’alimenter un compte fiduciaire à la Caisse des Dépôts et Consignations
conformément aux dispositions du décret n° 2009-1335 du 30 novembre 2009. Ce compte est
destiné à la constitution d’un fonds pour couvrir les coûts de la mise en œuvre du programme de
réhabilitation.

Les sommes ainsi utilisées ont en franchise de lPimpôt sur les bénéfices industriels et
commerciaux. Les modalités d’opération et d’alimentation de ce fonds sont établies par PEtat.

35.5 La société et la société d’exploitation préserveront, dans la mesure du possible, les
infrastructures utilisées. Toute détérioration, au-delà de l’usage normal de l’infrastructure publique,
clairement attribuable à la sociétéou à la société d’exploitation doit être réparée.

35.6 La société ou la société d’exploitation s’engage à:
- prendre les mesures nécessaires pour protéger l’environnement;

- entreprendre une étude d’impact sur l’environnement annexée à la demande du titre minier
d’exploitation;

- effectuer pendant la durée de l’exploitation selon un calendrier préétabli, un contrôle
périodique de la qualité des eaux, du sol et de l’air dans la zone de travail et les zones
avoisinantes;

- disposer des terres excavées de manière à pouvoir contrôler dans les limites acceptables, les
glissements ou affaissements de terrain, la dérivation et la sédimentation des lits des cours
d’eau, la formation des retenues d’eau nuisibles et la détérioration des sols et des végétations
avoisinantes;

- _ éviter toute décharge de solutions ayant un taux de contaminant par litre qui est supérieur aux
normes internationales. De plus, les métaux lourds entraînés par lesdites solutions doivent être
précipités, récupérés et stockés dans des récipients appropriés pour destruction ultérieure dans
un lieu convenable choisi de commun accord avec l'institution publique responsable de la
protection de l’environnement, conformément aux dispositions en vigueur au Sénégal : il sera
aussi évité toute décharge de solutions, de produits chimiques toxiques et de substances nocives
dans le sol et dans l'air;

Î
- neutraliser et contrôler, de manière efficace, les déchets afin de ne pas affecter
considérablement et défavorablement les conditions climatiques, le sol, la végétation et les
ressources en eaux du périmètre;

- la société ou la société d’exploitation doit obligatoirement procéder à la réhabilitation des sites
exploités à l'expiration de chaque titre de manière à ce que le contour des terres épouse
raisonnablement la topographie des lieux:

35.7 Au cours des activités de recherche, s’il venait à être mis au jour des éléments du patrimoine
culturel national, la société s’engage à informer les autorités administratives et à ne pas déplacer
ces objets pour une période ne dépassant pas un mois après l’accusé de réception de la notification
informant ces mêmes autorités administratives.

35.8 La société d’exploitation et/ou la société s’engagent dans des limites raisonnables à participer
aux frais de transfert des objets découverts.

ARTICLE 36: CESSION -— SUBSTITUTION

36.1 Pendant la recherche la société pourra, avec l’accord préalable et par écrit de l'Etat, céder à
des personnes morales autres qu’une filiale ayant les capacités techniques et financières avérées
tout ou partie des droits et obligations qu’elle a acquis en vertu de la présente Convention et du
permis de recherche, cet accord ne pouvant être refusé sans motif valable.

36.2 Néanmoins, la société pourra, dans le cadre de l’exécution de la présente Convention se faire
substituer, sans restriction, par une filiale, après l’avoir notifié au Ministre.

36.3 Les Parties conviennent que toute cession de réservation d’actions ou d’actions émises sera
soumise à l’agrément préalable du Conseil d’Administration de la société d’exploitation qui devra
en aviser les actionnaires selon une procédure à définir dans l’accord des actionnaires.

Les actionnaires ont un droit de préemption au prorata de leurs participations sur l’acquisition de
toutes les actions ou réservations d’actions dont la cession sera envisagée. Ce droit devra être
exercé dans un délai n’excédant pas soixante (60) jours après notification par la partie ayant pris
l'initiative de cession d’actions ou de réservation d’actions.

36.4 Les cessionnaires devront assumer tous les droits et obligations du cédant découlant de la
présente Convention, du permis de recherche, du permis d’exploitation ou de la concession minière
ainsi que tous les droits et obligations résultant de la participation dans la société d’exploitation.
36.5 Cet article ne s’applique pas au cas de sous-traitance pour l’exécution de travaux dans le cadre
de la Convention. En cas de sous-traitance, la société et/ou la société d’exploitation, dans leur
qualité de maître d’œuvre, demeurent entièrement responsables de l’exécution de ces travaux.
ARTICLE 37: MODIFICATIONS

37.1 La Convention ne peut être modifiée que par écrit et d’un commun accord entre les Parties.

37.2 La partie qui prend l’initiative de la modification saisit l’autre à cet effet.

37.3 Les Parties s’efforceront de parvenir à une solution mutuellement acceptable, et le cas
échéant, l’amendement fera l’objet d’un avenant qui sera annexé à la présente Convention.

Îr
37.4 Tout avenant à cette Convention n’entrera en vigueur qu'après la signature par les Parties
dudit avenant.

ARTICLE 38: FORCE MAJEURE

38.1 En cas d'incident de force majeure, aucune des Parties ne sera responsable de l’empêchement
ou de la restriction, directement ou indirectement, d’exécuter toutes ou une partie de ses
obligations découlant de la présente Convention.

38.2 Un événement comme, notamment la guerre déclarée ou non déclarée, la révolution,
l'insurrection, la rébellion, le terrorisme, les troubles civils, émeutes ou perturbations sociales, les
embargos, sabotages, les grèves, lock-out, les conflits sociaux, ne résultant pas des employés de la
société ou de la société d’exploitation, les incendies, les inondations, tremblement de terre, les
tempêtes, les épidémies, sera considéré comme un cas de force majeure s’il échappait à la volonté
et au contrôle d’une Partie et s’il rendait impossible ou pas pratique l’exécution de la totalité ou
d’une des obligations découlant de la présente Convention et pourvu que cette partie ait pris toutes
les précautions raisonnables les soins appropriés et les mesures alternatives afin d’éviter le retard
ou la non-exécution ou l’exécution partielle des obligations stipulées dans la présente Convention.

38.3 Il est de l’intention des Parties que l’interprétation du terme de force majeure soit conforme
aux principes et usages du droit international.

38.4 La Partie directement affectée par cette force majeure la notifiera aussitôt que possible à
l’autre Partie et communiquera une estimation de la durée de cette situation de force majeure ainsi
que toute information utile et cigeonstanciée.

38.5 En cas de force majeure, la présente Convention sera suspendue. Au cas où la force majeure
persisterait au-delà d’une période de trois (3) mois, la présente Convention pourra être résiliée par
la société ou la société d’exploitation.

38.6 Au cas où la présente Convention serait suspendue, totalement ou partiellement, en raison
d’un cas de force majeure, la validité du titre minier concerné est prorogée de plein droit d’une
durée correspondant au retard subi.

38.7 Tout litige au sujet de l’événement ou les conséquences de la force majeure sera réglé
conformément aux stipulations de l’article 42.

ARTICLE 39: RAPPORTS ET INSPECTIONS

39.1 La société et/ou la société d’exploitation fourniront à leurs frais, les rapports prévus par la
réglementation minière.

39.2 Les représentants de l’Etat et à condition qu’ils soient dûment habilités à cet effet auront la
possibilité d’inspecter, à tout moment pendant les heures de travail normales, les installations, les
équipements, le matériel et tous les documents relatifs aux Opérations minières, sans gêner les
activités de la société d’exploitation.

39.3 L’Etat se réserve le droit de se faire assister, à ses frais, par une société d’audit
internationalement reconnue afin de vérifier sans gêner les activités de la société, la validité des

renseignements fournis.

39.4 La société et la société d’exploitation s’engagent, pour la durée de la présente Convention, à:

Î
- tenir au Sénégal une comptabilité sincère, véritable et détaillée de leurs Opérations
accompagnées des pièces justificatives permettant d’en vérifier l'exactitude. Cette comptabilité
sera ouverte à l’inspection des représentants de l’Etat spécialement mandatés à cet effet;

- permettre le contrôle par les représentants de l’Etat dûment autorisés de tous comptes ou
écritures se trouvant à l’étranger et se rapportant aux Opérations au Sénégal les frais relatifs à
ce contrôle sont supportées par l’Etat.

ARTICLE 40: CONFIDENTIALITE

40.1 Les Parties s’engagent à traiter comme strictement confidentielles toutes données et
informations de toute nature, soit verbalement soit par écrit, dans le cadre des Opérations. Les
Parties conviennent de ne pas divulguer ces informations sans l’accord préalable et par écrit des
autres Parties.

40.2 Non obstant le paragraphe précédent, les Parties s’engagent à ne faire usage de documents,
données et autres informations dont ils auront connaissance dans le cadre de la présente
Convention, uniquement qu'aux fins de l’exécution de la présente Convention et de ne les
communiquer qu’exclusivement:

- aux autorités administratives conformément à la réglementation en vigueur;
- à une société affiliée de l’une des Parties à la présente Convention;

- à une institution financière dans le cadre de tout prêt sollicité par l’une des Parties pour des
raisons directement liées à la présente Convention;

- à des consultants comptables indépendants ou sous-traitants des Parties dont les fonctions
relatives aux Opérations exigeraient une telle divulgation;

- à des experts comptables indépendants ou conseils juridiques de chacune des Parties
uniquement dans le but de leur permettre de remplir effectivement leurs prestations concernant
des questions relevant de la présente Convention.

40.3 Les Parties s’engagent à imposer ces obligations de secret et de confidentialité à toute
personne participant à la négociation et l’exécution de la présente Convention en qualité
quelconque, soit de consultant, préposé ou autre.

ARTICLE 41 : SANCTIONS ET PENALITES

Les sanctions et pénalités applicables dans le cadre de la présente Convention sont celles prévues
par les textes législatifs et réglementaires en vigueur.

ARTICLE 42: ARBITRAGE - REGLEMENT DE DIFFERENDS

Tout différend ou litige découlant de la présente Convention sera d’abord réglé à l'amiable dans un
délai de trois (03) mois à compter de la date de notification écrite du litige. Au cas où aucune
solution à l’amiable n’est trouvée, les Parties conviennent d’ores et déjà que le différend sera
tranché définitivement suivant le règlement de Conciliation et d’Arbitrage de la chambre de
Commerce International de Paris (C.C.).

Le lieu de l’arbitrage sera Paris et la langue de l’arbitrage sera la langue française. La sentence

arbitrale pourra être rendue exécutoire par toutes juridictions compétentes. Aux fins de l’arbitrage
des différends, le tribunal arbitral se référera aux dispositions de la présente Convention, aux lois

À
du Sénégal et aux principes généraux du droit et, notamment, à ceux applicables par les tribunaux
internationaux.

Le recours à l’arbitrage suspend toute mesure tendant à mettre fin à la présente Convention ou à
faire échec à toute disposition de la présente Convention

Les différents qui selon les parties touchent exclusivement des aspects techniques seront soumis à
un expert indépendant choisi conjointement par les parties.

Cet expert sera d’une nationalité autre que celle des parties. A défaut pour les parties de s'entendre
sur le nom de l’expert, celui-ci sera désigné par le Président de la Chambre de Commerce
International de Paris.

ARTICLE 43: ENTREE EN VIGUEUR

La présente Convention entre en vigueur à compter de la date de sa signature par les Parties.
ARTICLE 44: DUREE

Sous réserve d’une résiliation conformément aux dispositions de l’article 45, la durée de la
présente Convention correspond à la durée des activités de recherche de la société et des activités
d’exploitation de la société d’exploitation.

ARTICLE 45: RESILIATION

La présente Convention pourra être résiliée avant terme:

-_ par l’accord mutuel et écrit des Parties;

- en cas de renonciation par la société à tous ses titres miniers;

- en cas de retrait desdits titres miniers conformément aux dispositions de la législation et la
réglementation minière en vigueur;

- en cas de dépôt de bilan par la société ou la société d’exploitation de règlement judiciaire, de
liquidation des biens ou procédures collectives similaires.

La résiliation ne pourra devenir effective qu’à l’issue d’une période de trois mois suivant la
surveillance d’un des événements ci-dessus mentionnés.

ARTICLE 46: - RENONCIATION AU PERMIS D'EXPLOITATION OU A LA
CONCESSION MINIERE

Le titulaire d’un titre minier d’exploitation peut y renoncer à tout moment, en totalité ou en partie,
sous réserve d’un préavis d’un (01) an adressé au Ministre et des stipulations de la convention
minière.

La renonciation à tout ou partie des droits conférés par un titre minier d’exploitation emporte en
particulier renonciation, dans la même mesure, aux droits qui y sont attachés.

La renonciation libère le titulaire pour l’avenir. Toutefois, elle ne le libère pas des engagements
pris antérieurement à la date d’entrée en vigueur de la renonciation, notamment les obligations

Î
relatives à l’environnement et à la réhabilitation des sites d’exploitation, ainsi que les autres
obligations prévues notamment dans le Code minier et la convention minière.

ARTICLE 47: NOTIFICATION
Toutes communications et notifications relatives à la présente Convention seront effectuées par

lettre recommandée avec accusé de réception, par télécopie ou remise en mains propres aux
adresses ci-après:

Pour le Gouvernement de la République du Sénégal,

Direction des Mines et de la Géologie (DMG)
104, Rue Carnot BP 1238 DAKAR
Tél./Fax: (221) 822 04 19.

Pour la société

Société Sénégalaise des Phosphates de Thies
39, Avenue Jean XXIIT, Dakar SENEGAL
Tél.: (221) 33 823 32 83

Fax : (221) 33 823 83 84

ARTICLE 48: LANGUE DU CONTRAT ET SYSTEME DE MESURE

La présente Convention est rédigée en langue française. Tous rapports ou autres documents en
application de la présente Convention doivent être rédigés en langue française.

Le système de mesure applicable dans le cadre de la présente Convention est le système métrique.

ARTICLE 49: RENONCIATION

Sauf renonciation expresse, le fait pour toute Partie, de ne pas exercer un droit ou de le faire valoir
tardivement, dans le cadre de la présente Convention, ne constitue en aucun cas une renonciation à
ce droit.

ARTICLE 50: RESPONSABILITE
La responsabilité entre les Parties n’est pas solidaire.

La responsabilité de chaque Partie se limite au montant contribué ou au montant pour lequel elle a
donné son accord de contribuer ainsi qu’à sa part de l’actif non distribué.

À
Aucune Partie ne peut agir au nom de l’autre Partie sauf autorisation explicite et par écrit.

ARTICLE 51: DROIT APPLICABLE

Sous réserve des articles 32.9 et 42 la présente Convention est régie par le droit du Sénégal en
vigueur à la date de la signature de la présente Convention.

ARTICLE 52: STIPULATIONS AUXILIAIRES

En cas d’interprétation divergente entre la présente Convention et le Code minier, le permis de
recherche, le permis d’exploitation ou la concession minière, la présente Convention prévaudra
sous réserve que l’esprit du législateur soit respecté.

En foi de quoi, les parties ont signé la présente Convention à Dakar le ............... 2011
Pour le Gouvernement Pour la SSPT
de la République du SENEGAL
Pa
Monsieur Abdoulaye BALDE Monsieur Eduardo MILLER MÉNDEZ

Vel 288

Directeur Général SSPT

SOCIETE SENEGALAISE DES
de l’Agro-industrie et des PME PHOSPHATES DE THIES
39, Av. Jean XXII
BP : 241 DAKAR (Sénégal)
Télex 21683 PHOSPAL SG
TAI A2 29 83 - 823 92 83 + Fax * 823 82
Ed

ANNEXES
ANNEXE A: Limites du permis de recherche
LIMITES DU PERMIS DE RECHERCHE

Le périmètre objet de la demande du permis de recherche est délimité par les

points suivants de coordonnées UTM WGS 84— Zone 28

Points X

A 296 100
B 299 500
C 299 500
D 296 100

Le périmètre a une superficie de 1 641 ha 44 a 54 ca situé dans la zone de

Lam-Lam, région de Thiès.

Y

1 657 500
1 657 500
1653 145
1653 145
ANNEXE B: Programme de travaux d'exploration

Page 38 sur 41
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

|
|
|
RER
| PHOSPHATES DE THIES |

SSPT
SERVICE PROSPECTION

RAPPORT DE SYNTHESE

PROSPECTION PAR SONDAGE SUR LE PERMIS DE RECHERCHE DE
PHOSPHATE DE CHAUX AU NORD DE LA CONCESSION 27S

DU 20-04-2010 AU 25-02-2011

PAR SOUMARE ARFANG LAMINE
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

SOMMAIRE

INTRODUCTION

1. SITUATION DU PERMIS DE RECHERCHE

I. SYNTHESE GEOLOGIQUE

Il. DESCRIPTION LITHOSTRATIGRAPHIQUE DES PUITS DE LA
FORMATION PHOSPHATEE

IV.QUELQUES VALEURS APPROXIMATIVES SUR CETTE
FORMATION PHOSPHATEE

IV.1 SITUATION DE LA PETITE MINE
IV.2 MORPHOLOGIE DU GISEMENT

V. SITUATION DE L'ENSEMBLE DES PUITS SUR LE PERMIS DE
RECHERCHE ET DESCRIPTION LITHOSTRATIGRAPHIQUE

VI. TABLEAU RECAPITULATIF

Annexe : plan de situation du permis de recherche au
1/50.000

CONCLUSION
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

INTRODUCTION

La campagne de prospection réalisée au Nord de la concession 275 a livrée
quelques niveaux phosphatés au Nord du permis de recherche. Rappelons que
cette recherche s’est faite sur la base de puits d'hommes de 80 cm de
diamètre.

Ainsi depuis le début de ces travaux 18 puits ont été réalisés, 7 sont en cours et
10 ont été identifiés sur le permis de recherche (voir tableau récapitulatif). Ces
travaux nous ont permis d'identifier un périmètre riche en phosphate.

Les rapports, comptes-rendus et les études antérieures effectués sur les
formations phosphatées ( phosphate de chaux et phosphate d’alumine) du
plateau de Thiès, nous ont permis de bien localiser le minerai même des études
complémentaires sont nécessaires pour sa circonscription complète.

1. SITUATION DU PERMIS DE RECHERCHE

Le périmètre du permis de recherche est délimitée par les points coordonnés
UTM WGS 84 zone 28 suivants :

POINTS OX Y |
A 296100 | 1657500
_B 299500 | 1657500
c 299500 1653145

D Il 296100 1653145

Ce permis se trouve sur la bordure orientale du plateau de Thiès, avec une
superficie de 1480.7 ha Fig :1

SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

1657000 î
| N
1656000 LAN99014 "729216 GOR
Pâmbal  Mbaraglou Toubé
- Mbeussiane
1655000 |
| + Dougnane
1654000
[SC + Térokh
PERMIS SSPT, 2010
1653000
1652000 :
1651000 . k
| Lentille Nord |
|
|
1650000 ee |
| |
1649000 |
| Lentille sud
T _ LE TT _ T T
293000 294000 295000 296000 297000 298000 299000 300000
RERMERMRETES :
0 2000 4000

Situation PERMIS SSPT, 2010
SERVICE PROSPECTION
SOUMARE A L / GEOLOGUE
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

ll. SYNTHESE GEOLOGIQUE :

Les travaux les plus complets sur ce secteur en particulier et sur tout le
plateau de Thiès sont ceux de FLICOTEAUX. En effet les travaux de ce
dernier portent sur la genèse des phosphates alumineux à partir de
l’ensemble argile-phosphate de chaux.

Selon ce dernier la lentille de phosphate tricalcique, jadis exploitée à lam-
lam, s’est déposée à une période comprise entre l’Eocène moyen et
l’Oligocène inférieur. La roche mère du phosphate d’alumine sus-jacent, elle
—même surmontée par des faciès péri deltaïques assimilés aux faciès de la
base du continental terminal du Sénégal oriental, serait alors Oligocène à
Miocène.

I. Description litho stratigraphique des puits de la formation phosphatée.
Le puits LN99014 réalisé au Nord- ouest du permis est considéré comme
positif. Il présente la succession lithologique suivante :

e Sable (2m)

° _Latérite + latéroïde phosphaté (9m)

°_ Phosphate d’alumine (6m)

°_ Phosphate de chaux (3m) P205 (27,9%)
PERMIS PHOSPHATE DE CHAUX

SSPT, SERVICE PROSPECTION

SABLE- SOLS

LATERITES- LATERITOIDES

PHOSPHATES D'ALUMINE

Z
U/)

260006 0S CSS

D
7

11

PHOSPHATES DE CHAUX (3m)

P205: 27.9

HUMIDITE: 11.6
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

Le puits S4PNO, également réalisé au Nord-ouest du permis à 100 m du

précedant puits, présente une succession liothologique identique.

Ce puits présente par contre une puissance plus importante en
phosphate d’alumine.

Nom puits: S4PNO

SABLE- SOLS DIOR

3m

LATERITES- LATERITOIDES

2x

x>

See.
Res

ee

tetes
RS
RSS

| T7

PHOSPHATES D'ALUMINE

17m
PHOSPHATES DE CHAUX (3m)

INDURE
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

Ce log stratigraphique donne la succession lithologique suivante :

+ Sable + Sol Dior (3m)
e _Latérite + latéroïde phosphaté (4m)
°_ Phosphate d’alumine (10m)

°_ Phosphate de chaux (2,5m) P205 (27,9%)

Une analyse qualitative du P205 du phosphate d’alumine au laboratoire de lam
lam donne des teneurs moyennes 30%.

Ce qui montre que dans ce rayon d’un hectare nous sommes dans un
environnement à phosphate d’alumine, issu de la transformation du phosphate
de chaux avec de teneurs en P205 faible (entre 26-27%).

Ainsi dans ce secteur nous avons le contact direct entre le phosphate de chaux
et le phosphate d’alumine sans la présence des argiles bariolés communément
appelés faux toit.

La succession entre les formations de chaux et d’alumines existe dans le sens
verticale et latérale.

«Cette succession qui fait passer des sédiments d’horizons à phosphate de
chaux et à montmorillonite et illite à des horizons à phosphates alumino -
calciques puis d’alumine, riches en kaolinite et en goethite, peut être
interprétée comme le résultat d’une altération tropicale des sédiments
tertiaires de Lamlam» R. Flicoteaux.
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

Les faciès stratifiés, constitués des lits argilo-limoneux et de lits à phosphate de
chaux, ont subi une altération différentielle.

Les phases minérales d’altération apparaissent d’abord aux limites et dans les
lits argilo-limoneux.

Ces transformations laissent apparaître la millisite, la kaolinite et la goethite à
partir des minéraux de phosphate de chaux (fluor-carbonate-apatite) et des
argiles (montmorillonite, illite).

“ Les différentes étapes de l’altération

* La première étape est une «altération lixiviante des sédiments argilo-
phosphatés qui respecte les structures originelles : elle est
isovolume».

De bas en haut, deux suites minérales se développent :

Q pour les silicates : montmorillonite> illite > kaolinite

. pour les phosphates : fluor-carbonate-apatite--> millisite1) -- millisite
1 + crandalite1)->crandallite 1-->crandallite 2---crandallite 3---
> wavellite.

Au cours de l'altération isovolume, les sédiments sont successivement enrichis
en alumine.

Toutes ces modifications se font avec conservation des structures
sédimentaires originelles et augmentation de la porosité.

Ÿ La deuxième étape est une altération en «pseudomorphose» qui
s'effectue lors du passage de solutions enrichies en cations bivalents
dans les phosphates enrichis en alumine et formés à l'étape 1.
Cette étape confère une structure béchique aux faciès et produit des
phosphates alumino-calciques.
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

Elle entraîne l’existence d’une deuxième porosité revêtue d’argilo-ferranes
(kaolinite, goethite) ainsi que la disparition du quartz et des structures
sédimentaires.

Cette altération présente la caractéristique d’être facultative, isovolume et
génératrice d’une fausse brêche et pseudomorphique.

Les deux étapes ci-dessus s'accompagnent bas en haut de néoformations

minérales dans le réseau de porosité.

De bas en haut, apparaissent successivement la kaolinite, l’apatite, + la
calcédoine + le quartz et la calcite.

Les variations lithologiques des différentes couches déterminent l'apparition et
la disparition des minéraux. Cependant il existe des relations d'ordre génétique
entre ces minéraux d’altération.

En montant dans le profil, la kaolinite apparaît parmi les argiles, la goethite
parmi les composés du fer et des minéraux phosphatés se succèdent de
l'apatite à la millisite, à la crandallite et à la wavellite.

Dans ce secteur ce processus d’altération à entrainer la transformation du
phosphate de chaux en phosphate d’alumine. Ce qui fait qu’il n’existe pas de
corrélation entre le recouvrement et la puissance du minerai de même
qu'entre la puissance du minerai et les teneurs.

IV. Quelques valeurs approximatives sur cette formation phosphatée :
IV.1 Situation de la petite mine :

Le périmètre délimité par les points E,F,G ,h situés au Nord du permis de
recherche et qui renferme la formation phosphatée fera l’objet d’une demande
de petite mine.

Le périmètre de la petite mine est délimité par les points de coordonnés UTM
WGS 84 zone 28 suivants :

_ POINTS x ï

E 296100 1657500

10

SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

F 298500 | 1657500 |
RC 298500 1655500
H 296100 1655500

C'est une superficie de 480 ha situe plus précisément au Nord Ouest du permis
de recherche. Voire fig :2

11
1657500

1657000

1656500 :

1656000

1655500 12012

H

1655000

1654000

1653500

|
|

LLN S19

a
296500 297000 297500 298000 298500 299000 299500

p—

Ge ete gravillonnaire BERG
latéroides phosphates- phosphate d'alumine altéré 0 500 1500
. —— Limite petite mine (480 ha)
grés phosphaté- phosphate d'alumine k . h
Z ————— Limite approximative remontée mur (bed rock)
phosphate de chaux

EL argie mm Limite permis de recherche 1408 ha

M mare de lamiam mur (Bed rock) ——— j É
SSPT/SOUMARE/ GEOLOGUE Limte probable formation phosphatée

Fig:2

12
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

En se basant sur les comptes-rendus, les rapports et les plans disponibles au
niveau des archives mais également les puits de contrôles effectués au niveau
de la partie Nord ; la longueur de la formation phosphatée serais de 1500m
alors que sa largeur est de 500m. Des puits complémentaires y sont prévus
pour l’estimation de la réserve en phosphate d’alumine et en phosphate de
chaux.

# Quelques valeurs moyennes :
e Epaisseur moyenne phosphate d’alumine : 6m
e Epaisseur moyenne phosphate de chaux : 2m
° Teneur P205 dans le phosphate d’alumine : 30%
°_ Teneur P205 dans le phosphate de chaux : 27%
IV.2 MORPHOLOGIE DU GISEMENT

Les corrélations entre les puits et les sondages antérieurs permettent de faire
les observations suivantes :

Ÿ La profondeur du mur présente une dénivellation d'Ouest en
Est. Cette remontée du mur montre l’action de la faille régionale
majeure de direction EW qui est intervenue dans ce secteur. Le
mur est en plan isoclinal incliné d'Ouest en Est.

4 Nous avons la disparition du phosphate de chaux vers l'Est, qui
est remplacé par les latéroïdes phosphatés.

Ÿ Tandis que phosphate d’alumine béchique, spongieux,
recoupé de rubanements brun foncé. C’est un bon minerai avec
des teneurs de P205 avoisinant 30%.

V. Situation de L'ensemble des puits et leur description litho
stratigraphique sur le permis de recherche :

13
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

ee

14
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

PERMIS DE RECHERCHE PHOSPHATE DE CHAUX

1657500 :
A
Kiwi N
1657000
1656500 | |
| Ndiakhaté GOR.
| S4PNO Ê |
| LNN99014 |
1656000! : -
| TOUBE
| S3PNE |
1655500 | |
| Mbeussiane SIRNE S2RDE |
| © S5PNE
LNN9908 7°
1655000 | ©
|
|
| #7 si s Dougnane N :
1654500! à S108 625
| - s3s
|
H S215S9S  S4S°
| ee l Done KADANE|
1654000 : CSS
Ko9o2 s7s |
le S18SS16S S118
| + + + S6S |
S17Ss15S ï
ST 5136 N4
1653500 | À o° |
S14S
| "2 LLN, 519
[EE 1 ———_———
296500 297000 297500 296000 298500 299000 299500
SERVICE PROSPECTION/SSPT RSR HAMSRONES
SOUMARE A.L/GEOLOGUE 0 500 1000 1509
JANVIER 2011

fig :3

15
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

Le puits S2PNE, réalisé au Nord-Est du permis. Ce puits présente la succession
lithologique suivante :

+ Sable (1m)

e Latérite +latéroïde phosphaté (10m)

°_ Phosphate d’alumine (4m)

+ Mur attapulgite marneuse.
Ce sondage montre deux caractéristiques fondamentales :

Y” Dans un premier temps c’est un puits qui n’a pas rencontré de
phosphate de chaux.

Y Mais la remarque principale c’est la remontée du mur représenté par
l’attapulgite marneuse (marnes de lamlam).

Ceci montre qu’en se déplaçant vers l’Est du permis nous avons une diminution
de la puissance du phosphate d’alumine, la faiblesse ou bien l'absence du
phosphate de chaux mais-également la remontée du mur.

16
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

SABLE- SOLS

LATERITES- LATERITOIDES

PHOSPHATES D'ALUMINE

Mur attapulgite marneuse

L'ouvrage S1PNE, c’est le seul puits qui n’a pas rencontré de phosphate
d’alumine lors de cette première campagne de sondage. En effet cette zone

17
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

présente des affleurements latéritiques, la morphologie du terrain est
semblable à celle de la Lentille Nord.

En ce moment deux ouvrages supplémentaires sont encours de réalisation dans
cette zone pour voir l’évolution éventuelle du phosphate de chaux.

Ce puits présente la succession lithologique suivante :

e Sol argileux rouge (1m)
e _Latérite + latéroïde + argile du faut toit (18-19 m)
e_ Phosphate de chaux (2m) avec blocs de silex P205 (29.5)

+ _L’attapulgite du mur dure, bien litée avec des plaquettes noires.

Le phosphate est de couletf gris claire à blanc quelque fois coloré en brun par
des éléments ferrugineux. Nous avons également la présence des blocs de silex
dans le minerai. Les inclusions d’argiles vertes sont fréquentes et forment avec

le phosphate des alternances.

18
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

19
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

Nom du puits : S1PNE

SABLE- SOLS

LS

LATERITES- LATERITOIDES

RTS
Rs
20000000

2 000

RS

n
2
ss

26000
es

se

S
“

2
26e
as
a

RER
se
2:
2
a
2e
RS

x
5

x
tata
ae
K?
5000

SS
<

Co:

es

Argile du faux toi

Phosphate de chaux avec des blocs de silex

Minerai blanc 2m

L'ouvrage S3PNE, un puits qui est considéré comme stérile parce qu’il est
caractérisé par une altération très avancée du phosphate d’alumine mais

également la présence d'argile gréseuse consolidée. C’est un puits qui n’a pas
P
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

rencontré de phosphate de chaux. Il présente la succession lithologique
suivante :

SOL DIOR

>
>

LATERITES- LATERITOIDES

PHOSPHATES D'ALUMINE ALTERE

ARGILE GRESEUSE

7
Z

2m SLLLS)

21
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

La troisième campagne de prospection qui s’est déroulée au Sud du permis de
recherche a été marquée par une remontée brusque du mur.

Au total nous avons effectués huit (8) puits réparties en deux lignes :

+ La ligne 1 sur laquelle se trouvent les puits S1S,545,S7S s’est avéré
négatives avec une remontée du mur (marne de lam-lam= bed rock) à
des profondeurs variant entre 14 et 15m le puits S2S a été interrompu
suite à la découverte d’une caverne.

e La deuxiéme ligne sur laquelle nous avons les 5108, S95.

En effet nous avons le puits S9S qui est positif avec une puissance de
phosphate de 1.25m le puits S10S est négatif.

22
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

Nom du puits : S7S

SABLE- LATERITE GRAVILLONNAIRE

IR)
2260000000
es

TX
es

e.
SS

<

se
es

S

LATEROIDES PHOSPHATE- PHOSPHATE D'ALUMINE ALTERE

0

.
260
S%

…
2SSS

2
QE

>
de
<S
RS
RSS

&
ee
2200 20000

ARGILE DU FAUX TOIT CONSOLIDEE

12 RME MARNE DE LAM-LAM "BED ROCK" mur |

REMONTEE DU MUR

23
PERMIS PHOSPHATE DE CHAUX

Nom du puits : S4S

SSPT, SERVICE PROSPECTION

LATEROIDES PHOSPHATE- PHOSPHATE D'ALUMINE ALTERE
MARNE DE LAM-LAM "BED ROCK" mur

SABLE- LATERITE GRAVILLONNAIRE

œ
3
$
9000000000
ee NES ES 5
res 000000000000 6
u
26 ë
2066 2
uw
[a
#
o + ba |

24
SSPT, SERVICE PROSPECTION

Nom du puits : S1S

SABLE- LATERITE GRAVILLONNAIRE

de
xs
Le

<
À

a
20e

ne
2
ess
JS
K x
ee

ee

D
ent

S
2

”

S
<S
26020
2.

S
&
se

<
ce

K?
SOS
$0
RS
K?

K?
ee

&
D
À

&
&

se

Se

<
e

à

D

es
Re
2e
2
XD
JS

<

Re oe SOS.
se
ss S
ss S
ne
RSS.
26060
260S0S
ee
Se.
66
2e
RSS,
se

e
<&
SR
es

ee
x

D

ce

ge
2

Le

&

$
e
020

*
Se

13
ARGILE DU FAUX TOIT - NODULE DE SILEX

25

PERMIS PHOSPHATE DE CHAUX

LATEROIDES PHOSPHATE- PHOSPHATE D'ALUMINE ALTERE
PERMIS PHOSPHATE DE CHAUX

Nom du puits : S9S

SSPT, SERVICE PROSPECTION

GRES PHOSPHATE - LATEROIDES PHOSPHATES
mur

PHOSPHATE DE CHAUX INDURE

MARNE DE LAM-LAM "BED ROCK"

SABLE- LATERITE GRAVILLONNAIRE
LATEROIDES PHOSPHATE- PHOSPHATE D'ALUMINE ALTERE

ones

SC
e
Le

2e
a
"
2e
x

De 00090

o
(ee
de
(ee

de
Q
ss

gs
D

COS SOS 2 K?
SOS SOS OST RGO SOLE te
eee, One (OS
URLS

e
Ke

19.25

26
PERMIS PHOSPHATE DE CHAUX

SSPT, SERVICE PROSPECTION

Nom du puits : S6S

SABLE- LATERITE GRAVILLONNAIRE

_e
1e
(e
&
e
o
&

LATEROIDES PHOSPHATE- PHOSPHATE D'ALUMINE ALTERE

ge

etat
SOS
260
“

2

200000 d <
es

JS ae
LC

. ess
es ess
ISERE TES
(60:

ass
2000
ss

s
Ses
res ere

2000 0S ESS
RL
se

ee
2000

NX
000000
OGC"
sense

200002000000 00
ee

LLC
es eee,
2800000000

D

IS SS
RSS ESS

Re
2e

À

ss
.
*
.
.
SS
SS

1e

ee

&
2
RS

eee,
Ness

ane
20000200

MARNE DE LAM-LAM "BED ROCK" mur

REMONTEE DU MUR

27
SSPT, SERVICE PROSPECTION

Nom du puits : S3S

SABLE- SOLS

RP REERRRS
LENS
esse

ILES SSS
2S9202020200000 CES
eee states
See
ISSN
Re
ares es serene,
LEGER LLOSS
QC LILI
asser eee

LATERITES- LATERITOIDES

RSS
res

20000,
serns

à

<SSCSeS.
er eeees

23 RS MARNE DE LAM-LAM "BED ROCK" mur

28

PERMIS PHOSPHATE DE CHAUX
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

Nom du puits : S10S

SABLE- SOLS

XI
as

RES EOS ILES)
GILLES
SSII IS IS
26 SL00E 0000
ILES SOS,
LL OSLOLONSS
 SÉAAKKE
000000 0,
2SROSEGOSESOSOSOSO
ECOLES
RSS ESC
LC SS LINE)

2 SLLICILO IS S
REIN

se
2e

<S

e

<e
<

Le

&
26

LATERITES- LATERITOIDES

xs
ns
<S
à
e
&
es
cs

LE
see

es
2960 S)
us
2 SO
vo

ee
0e
2e
2080000
LS

S
K >
SSL IOSS

ee

&
2000
se

<
D
<>
D

<>
ee
coco

>
2 Re
2200000
ss
x
cs
SSÈ

<

os

ses
%
Se

S
cs
es
se
20020000
ns
ue
ee,
ee
RS
RSS

es
e

D
Re

S
0
LISA
RIRES,

.
°XS
.

<ese

MARNE DE LAM-LAM "BED ROCK" mur

29
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

V. Tableau récapitulatif des sondages réalisés par puits

Noms | Ep. Ep. |Ep.phos |P205 |P205 | OBSERV
puits recouvr | Phos |chaux alum
chaux
alum
LL99014 | 11m 6m |3m  |30% |27.9% | BONNE
[SPNO  |7m 10m |3m  |31% |27% BONNE
S2PNE |12m 2m |- FAIBLE

S1PNE 20m - =

S3PNE 23m

S7S 12m - - Remontée

mur
e _

sas 14m D - Remontée
mur

515 14m - En Remontée
mur

s9s  |19.25m |- nn ne :

s105 19m  |- : FE

s3s 23m |- : ou

s6s 14m  |- | Remontée
mur

S19S En cours |

S20S En cours

S18S En cours

30
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

S11S En cours
515$ | oo a En cours
|S145 RS _ |Encours
| LLNS19 D] En cours
5135 D prévus
S16S a prévus
S17S LE prévus
S21S _ prévus

N2 LS prévus
LNN9908 | | prévus
LLNNO2 | prévus
N8 __ EH prévus

| Na [ prévus
N11 i nn prévus |

31
SSPT, SERVICE PROSPECTION PERMIS PHOSPHATE DE CHAUX

CONCLUSION :

Les premiers résultats sur le permis de recherche montrent une
prédominance du phosphate d’alumine même si nous avons le phosphate
de chaux à certains endroits.

Nous avons également la teneur en P205 (entre 27 et 29%) du phosphate
de chaux, qui est un peu basse ceci présente un risque dans le cadre d’une
exploitation à grande échelle (possibilité de perdre 3points). Le minerai est
également très induré, ce qui réduit considérablement le taux de
récupération lors de la production. En effet les travaux sur la recherche de
phosphate se poursuivent au Sud du permis.

L’estimation de la réserve n’a pas été effectuée dans ce présent rapport
parce que c’est la méthode d'estimation par polygone que nous utilisons à
la SSPT pour estimer nos réserves.

Cette méthode qui consiste à étendre la zone d'influence d’un résultat
ponctuel de sondage ou de puits à un polygone dont les dimensions sont
fixées par la maille de reeonnaissance.

Dans le cadre du phosphate de chaux, le polygone que l’on peut appeler
unité de sélection minière ou bloc est un carré de 50mx50m.

Ainsi une maille de 50m est nécessaire pour définir les réserves avec une
précision suffisante à l'échelle des tonnages réalisés parce que la couche de
phosphate est irrégulière en puissance. /.

32
ANNEXE C: Programme de dépenses

Page 39 sur 41
PROGRAMME DE DEPENSES SUR LA ZONE
DU PERMIS DE RECHERCHE

- Achat sondeuse

- Réalisation de 50 puits avec puisatiers

- Coût Personnel (12 moisÿ"

1 Géologue

2 Techniciens sondeuse

- Indemnité populations pour réalisation

de 150 sondages

TOTAL DEPENSES

50 000 000 F CFA

15 000 000 F CFA

17 000 000 F CFA

15 000 000 F CFA

97 000 000 F CFA
ANNEXE D: Modèle d’une Etude de Faisabilité

Page 40 sur 41
PLAN DE VIABILITE DE LA CONCESSION
DE PHOSPHATES DE CHAUX
SITUEE A THIES ( SENEGAL)

CHAUX SSPT
MARS 2011
1— INTRODUCTION... esse 4

1.1. ANTECEDENTS
1.2. OBJECTIFS
1.3. SITUATION...

2. ETUDES DE BASE DU GISEMENT ................................... 5

2.1.CADRE GEOLOGIQUE ….… 5
2.2. GENESE DU GISEMENT 5
2.3. STRUCTURE ET TECTONIQUE . 0
2.4. GEOMORPHOLOGIE ............... Pr
7
7
8

2.5.1. Hydrologie .........
2.5.2. Hydrogéologie
2.6. GEOTECNIE …
2.7. INVESTIGATION EFFECTUEE

3. ETUDE MINIERE … 8
3.1. CRITERES DE SELECTIVITE 8
3.2. DELIMITATION GEOMETRIQUE DE L’'EXPLOITATION ......… 9
3.3. CUBAGE DE MINERAI re 9
3.4. DONNEES DE BASE. RYTHME 9
4. METHODE D'EXPLOITATION 10
4.1. DESCRIPTION DE LA METHODE . 11

4.2. OUVERTURE DE LA MINE...
4.3. TERRIL EXTERIEUR
4.4. TERRIL INTERIEUR
4.5. CAVITE FINALE ..…..........
4.6. RYTHME DE PRODUCTION
4.7. TACHES PREPARATOIRES

4.8. SEQUENCE EXTRACTION ET AVANCE. STERIL ET MINERAL PRODUIT 12
4.9. CONCEPTION FINALE DE LA CAVITE MINIERE .…..............… 13
4.10. EVACUATION DES EAUX .................
4.11. DESCRIPTION DU SYSTEME CHOISI … er :
4.12. EQUIPEMENT DE MACHINES 14

4.13. PERSONNEL TOTAL NECESSAIRE 15
4.14. OUVERTURE DE LA MINE ........... 15
4.15. DISPOSITION DE CE QUI EST STÉRILE . 15
4.16. INFRASTRUCTURE NECESSAIRE 15

4.16.1. Œuvres à effectuer .................... . 15
4.16.2. Installations principales

5. AUXILLIAIRES PLANIFICATION DE L’EXPLOITATION ..….… 16

5.1. TALUS DE FACE DE BANCS
5.2. HAUTEUR DE BANCS
5.3. LARGEUR DE COUPE
5.4. PLATEFORMES DE TRAVAIL
5.5. PISTES ET ACCES

7. TRANSFORMATION-DU MINERAI ….

8. INVESTISSEMENTS PREVUS rs rsnsssssssssossocse 18

9. POSTES DE TRAVAIL 4er 20

1. INTRODUCTION
1.1. Antécédents

L'entreprise SSPT a été propriétaire des concessions C27S et C29S à Thiès, au
Sénégal.

L'activité dans cette concession a été continue durant les dernières années avec
différents clients en Europe, Afrique et Sénégal.

La recherche effectuée pendant l’utilisation de l’autorisation de recherche a
permis de démontrer l’existence de réserves exploitables avec rendement
économique dont les résultats sont repris dans ce rapport.

12. Objectifs

L’objectifs est l'exploitation et le traitement du phosphate de chaux avec une
teneur élevée en P205, pour être vendu à différentes sociétés installées en
Europe.

_
Indépendamment de l’extraction du minerai pour utilisation dans la fabrication
d’engrais, son département R& D, par le biais de ses chercheurs, des usines
pilotes et des laboratoires de qualité ouvre des chemins aux lignes de
«Recherche et Développement » pour l’utilisation intégrale du gisement, pour la

recherche d’application dans d’autres utilisations possibles.

Ce document est élaboré pour avoir une option dans la concession de phosphate
de chaux.

1.3. Situation
Le permis de recherche de lam-lam se trouve dans la localité de Lam-Lam,

située à 12 kilomètres au NE de la ville de Thiès, sur la route nationale N2 entre
Thiès et Saint-Louis.
2. ETUDES DE BASE DU GISEMENT

2.1. Cadre géologique
Les gisements de phosphates se trouvent dans les roches tertiaires ; il s’agit de
roches sédimentaires qui contiennent des minéraux sous forme amorphe ou

cristalline.

Les principaux gisements du Sénégal se trouvent dans la zone de Ndiass — lac de
Guiers ; Kolda — Vélingara et Matam.

En accord avec leur composition, il existe deux types de gisements : phosphate
de chaux et phosphate d’aluminium.

Tous les réservoirs ont été datés selon microfaune comme appartenant à
l’Eocène moyen pour ceux de phosphate de chaux et Eocène Supérieur —
Oligocène pour le phosphate d'aluminium, les sédiments sont dans un contexte
de transgression dans une plate-forme continentales externe.

2.2. Genèse du gisement

Les modèles de formation des gisements de phosphates ont été étudiés par de
nombreux auteurs.

Les minéraux de phosphates peuvent avoir trois origines :
Origine primaire : la précipitation directe d’apatite sédimentaire est conditionnée
par la relation Ca / Mg; cette relation doit être élevée, favorisée par des

minéraux riches en magnésium.

Origine secondaire : les phosphates proviennent de l’épigenèse de roches
calcaires.…etc.

Origine tertiaire : par substitution d’autres minéraux.
Les gisements de phosphates ont les phases minéralogiques suivantes :
Fluor — carbonate — Ca5 apatito (PO4C03) 3 (FOH)

Millisita (Na, K) ca AI6 (PO4) 4 (OH)5, 3HO
Crandallita phosphate aluminique calcique pur Ca A13 (PO4) 2 (OH) 5, HO
Wavelita A13 (OH) 3 (PO4)2, 5 (HO)

Les phosphates proviennent de la dissolution dans la mer profonde de l’apatite,
dans des conditions anoxiques d’oxyde réduction, avec pH inférieur à 7, qui est
entraîné à la surface par des courants ascendants riches en éléments nutriments
où elle est fixée par des organismes planctoniques, à leur décès se produisent de
nouvelles solutions de phosphates qu’elles peuvent précipiter directement ou
être unis aux sédiments ; c’est le processus des phosphates de chaux.

Le cas qui nous occupe la transformation peut être résumé comme suit :
Montmorillonita Apatite millisita crandallita

Wavelita caolinita illita

Avec ces transformation on augmente la porosité.

2.3. Structure et Teetonique

Les couches n’ont pas subi d’importantes déformations, elles sont horizontales,
elles ont souffert toutefois d’une tectonique de rupture en deux étapes :

La première étape d’âge Eocène à Miocène ont produit une fracturation de
direction N-$, précédente à la déposition des phosphates de chaux.

La seconde étape est postérieure à la sédimentation des phosphates de chaux,
d'orientation E-O. Cette fracture a élevé des compartiments dans lesquels on a
développé les deux phases de modification décrites.

2.4. Géomorphologie

La géomorphologie est en rapport avec la nature des matériaux, ainsi que par la
disposition structurelle de ces derniers.

La morphologie de la surface est subhorizontale, il n’existe pas de saillies
topographiques.
2.5. Hygrologie
2.5.1. Hydrologie

L’écoulement superficiel est inexistant, on n’observe pas de cours d’eau.
2.5.2. Hydrogéologie

Les roches existantes ne constituent pas d’aquifères, il n’existe pas de points
d’eau dans les alentours.

2.6. Géotechnie

Le comportement des minéraux dépend de la roche. Selon les observations des
pentes actuelles de l’exploitation, la pente naturelle stable est sub-verticale.

2.7. Investigation effectuée
ÆT
L’entreprise SSPT a effectué une campagne de recherche de 1998 jusqu’en
Juillet 2009 dans les anciennes concessions appartenant à la SSPT et depuis
2010 dans le nouveau perimetre de recherche.

3. ETUDE MINIERE
3.1. Critères de sélectivité

La situation de l’exploitation est justifiée sur la base des critères suivants :

Critères géologiques : la zone d’exploitation est posée sur la roche minéralisée
avec un pourcentage en P20S supérieur à 28 %.

Critères environnementaux : Vu la morphologie du terrain, caractérisé par des
pentes très lisses, l’exploitation des secteurs choisis implique la création d’une
cavité finale ; cependant peut-il conférer une morphologie aux pentes finales de
sorte qu’on obtienne un profil géotechnique stable, intégré dans le paysage de
lenvironnement et qui fournisse l'implantation de la végétation.
Critères miniers : La cavité d’excavation sera établie jusqu’à arriver à la paroi
du paquet productif. La disposition des couches et la morphologie du terrain
implique la création d’une cavité avec l'impossibilité d’être couvert dans sa
totalité par ce qui est stérile.

3.2. Délimitation géométrique de exploitation

La délimitation de l’exploitation a été établie sur la base des critères cités
précédemment, cependant au fur et à mesure que l’on avance avec les travaux et
en accord avec l’information qui est obtenue on pourra modifier le planning
prévu dans ce projet.

3.3. Cubage du minerai
Les réserves ont été estimées à plus d’1 million de tonnes selon le plan minéral
du Sénégal, avec des valeurs en P205$ entre 25 et 31 % , et à confirmer après le
plan d’investigation. FT

3.4. Données de base — Rythme
Les débuts des travaux auront lieu dans les cavités d’exploitation définies après

les travaux de recherche.
Le rythme de production de minerai sera de :

Première Année 25 000 T/M
Deuxième Année 50 000 T/M
Troisième Année 100 000 T/M
Quatrième Année 150 000 T/M

Cinquième Année 200 000 T/M
A partir de la cinquième année, on maintiendra ce rythme de production avec les
nouveaux gisements à rechercher.

L'exploitation sera active pendant toute l’année avec une seule équipe.

4. Méthode d'Exploitation
4.1. Description de la méthode
La méthode utilisée sera à ciel ouvert par industrie minière et par transfert.

Le rythme défini a permis de définir une seule équipe ou à deux sur le front
d'exploitation.

Celle-ci démarrera dans la cavité actuelle abandonnée. La justification pour
entamer l’exploitation dans ce point est parce qu’on peut en extraire le minerai
sans avoir besoin de démarrage stérile ; la cavité actuelle sera utilisée comme
terril intérieur ; de cette manière, la création d’un terril extérieur est inutile. En
outre, la situation de ce peint dans des niveaux topographiquement plus faibles
que le reste du secteur d’exploitation, favorise que tout au long des différentes
années d’exploitation, les eaux d’écoulement qui peuvent circuler dans la zone
soient rassemblées dans ces parties plus faibles, évitant ainsi l’inondation de
l'exploitation.

De cette manière, on crée une cavité qui logera le stérile produit durant les
années suivantes d’exploitation.

On avancera successivement vers le SE et le NE de la zone d’exploitation
proposée jusqu’à ce qu’on épuise les réserves. Quand on atteindra le fonds de la
coupe prévue, qui coïncide avec la plate-forme actuelle de la base de la cavité.

4.2. Ouverture de la mine

Le début des travaux implique le retrait préalable de la terre végétale qui sera
déposée dans le déversoir de terre végétale.
Une fois le retrait de la terre végétale effectué, on procèdera au démarrage du
stérile jusqu’à découvrir le carreau productif avec la qualité suffisante.

4.3.  Terril extérieur

La création du terril n’est pas justifiée dans cette exploitation puisqu’une fois
qu’on aura choisi la couche de terre végétale on extraira ce qui est stérile qui ira
à la cavité actuelle d’exploitation. Cette approche est proposée pour éviter la
création d’un terril extérieur.

4.4.  Terril intérieur

Ce qui est stérile et qui est extrait sera déposé dans la cavité nécessaire pour
pouvoir être rempli sans interférer dans les tâches d’extraction de minerai, on
pourra fonctionner selon le régime de transfert ; ceci suppose qu’il commencera
à entamer le transfert de stérile et à construire le déversoir intérieur depuis le
début des travaux. L'évolution du remplissage intérieur sera menée à bien au fur
et à mesure qu’avance l’exploitation, jusqu’à arriver à la fin de la zone
d’exploitation prévue.

4.5. Cavité finale

Quand l'exploitation arrivera à la limite finale prévue, on aura une cavité pour
laquelle il n’existe pas de stérile avec lequel elle peut être couverte. Dans le but
d’adapter la morphologie de celui-ci à l’environnement, on a pensé laisse une
cavité finale d’exploitation avec des pentes remodelées d’une pente finale
inférieures à 20°.

Il sera créé un petit bassin endoréique qui peut servir comme zone humide où on
reprend les eaux pluviales.

La configuration du gisement et la morphologie du terrain obligent à la création
d’une cavité qui ne peut pas être rempli, au moins partiellement, on a conçu
toutefois une morphologie de ce dernier qui ne produit pas de changements
brusques dans l’environnement, c’est-à-dire, on propose des pentes à rebords
lisses, inférieures à 20° comme il a été précédemment commenté.
4.6. Rythme de production
Rapport finale Stérile / Minéral 3,5 m3 / Tm
Minéral : 1 000 000 Tm
Stérile : 3 500 000 de m3

L'exploitation sera active pendant toute l’année.

4.7. Des tâches préparatoires

Préalablement au début des tâches d’extraction, il faut effectuer quelques

travaux pour introduire les infrastructures nécessaires pour l’opération des
machines minières, ainsi que les éléments d’endigage des eaux.

On retirera premièrement la terre végétale du périmètre compris comme zone
touchée, en la stockant previsoirement. Vu l’importance qu’a le maintien parfait
de la microflore existante dans la terre végétale, son emmagasinage va
s’effectuer par camions, en évitant que ceux-ci foulent la terre végétale déposée.
Simultanément, on effectuera les monticules de terre végétale le plus ensemble
possible.

Le retrait de la terre végétale n’est pas effectué en une fois, chaque année on
défriche la surface nécessaire pour permettre les travaux d’exploitation prévus.

4.8. Séquence extraction et avance — Stérile et produit minéral

La dynamique d’exploitation est déterminée par l’intention de remplir avec le
stérile la cavité en même temps qu’on avance dans les travaux miniers.

Cette séquence de travail va permettre d’extraire le minerai sans la nécessité de
créer un terril extérieur de stérile.
Les pistes de transport de stérile seront placées dans la zone d'exploitation.
4.9. Description finale de la cavité minière

Au sommet des pentes, on construira des canaux péri-métriques pour éviter que
les eaux de la surface non affectées par l’exploitation ne soient introduites dans
les pentes restaurées. Les canaux péri-métriques auront les fonctions suivantes :

-_ Pendant la phase d’exploitation, ils éviteront que les eaux pluviales qui
circulent à la surface naturelle du terrain puissent entrer dans le secteur
d’exploitation.

-_ Dans l’étape de restauration, ils éviteront que les eaux coulent par le
sommet des pentes et produisent des excavations dans ces derniers ; par
conséquent, une fois restauré le terrain, on ne justifie pas la création d’un
radeau de décantation puisqu’avec les mesures correctrices il n’est pas
prévisible qu’on peut produire de grandes quantités de solides en

suspension.
ee

4.10. Déversoir
Pendant la phase d’exploitation, on effectuera un canal péri-métrique qui dirige
les eaux au réseau de drainage naturel. Au cas où il pourrait être introduit dans la
cavité étant donnée les pluies, il sera utilisé pour l'irrigation des pistes et de la
replantation.

A la fin de la vie de l’exploitation, on prétend maintenir un fonds de coupe
adéquat pour conserver un plan d’eau permanent.

4.11. Description du système choisi
Le système d’exploitation à ciel ouvert sera constitué des phases suivantes :

a) Extraction des terres végétales, qui seront chargées sur le camion pour
être transportés au terril de la terre végétale.
b) Extraction des couches de stérile de 17 m de profondeur qui seront
transportées avec scrapers au terril intérieur de stériles.

c) Extraction du minerai au moyen d’une pelle retro. Transport jusqu’à
l'usine de traitement par les pistes actuelles. Depuis la zone d’exploitation
jusqu’à la route, on utilisera l’actuel chemin existant, préalablement
aménagé.

d) Quand l'extraction de stériles sera nécessaire, ils seront versés sur la
cavité d'exploitation créée précédemment.

e) Outre le schéma général décrit, il sera conçu des pistes intérieures de
charriage qui desserviront le front, les terrils de stérile et de terre végétale
à l’intérieur de l’exploitation.

4.12. Equipement de machines

L'équipement de machines sera acquis spécifiquement à cette fin, et il sera
composé des unités suivantes :

Démarrage, charge et transport de terres végétales
1 Rétro-excavatrice CAT 345

2 Dumper

Extraction, chargement et transport des stériles

5 Scrapers 621 B

1 Tracteur de CAT DI0H

Nettoyage, arrachage et chargement du minerai

1 Retro-excavatrice CAT 245
5 Dumper
Moyens auxiliaires
1 Réservoir d’eau
1 Cuve de gasoil
1 Niveleuse gasoil
2 Véhicules tout terrain
4.13. Personnel total nécessaire
2 Machinistes rétro-excavatrice, pelle chargeuse
5 Conducteurs scrapers
10 Conducteurs de Dumper”
16 Conducteurs de camions

1 Chauffeur pour camion réservoir d’eau

1 Conducteur conventionnel niveleuse gasoil, tracteur agricole, bulldozer…

2 Responsables
1 Directeur
1 Employé de bureau technique

3 Mécaniciens de maintenance

etc.
4.14. Disposition de ce qui est stérile

La disposition de ce qui est stérile sera comme elle a été détaillée dans les
paragraphes précédents.

4.15. Infrastructure nécessaire
4.15.1. Travaux à effectuer

L'accès principal au secteur d’exploitation sera fait au moyen des chemins
actuels.

Jne fois dans la zone d’exploitation, on créera une piste pour accéder au front
de la mine, de même depuis celui-ci, on établira des allées d’arbres pour la
communication avec le terril de terre végétale et stériles ; ces pistes auront une
aible durée de vie, vu la mobilité de ce dernier.

4.15.2. Installations auxiliaires principales
ur
Le minerai extrait sera transporté aux installations actuelles de SSPT, pour être

homogénéisé.

5. PLANIFICATION DE L’EXPLOITATION
5.1. Talus de face de banc

Les bancs auront une hauteur de 5 m avec des angles de 60°. Selon l'expérience
qu’on a des tâches dans les mines de roches semblables à celles-ci, cette
conception est opérationnelle pour coïncider avec la hauteur optimale de travail
des machines qui sont disposées et vu la faible hauteur, elle offre les conditions
de sécurité suffisante.

5.2. Hauteur des bancs

On a choisi une hauteur de bancs de 5 m. Avec cette hauteur de bancs définie, il
n’est pas nécessaire d’introduire des accotements intermédiaires.

5.3. Largeur de l’entaille

On travaillera avec une largeur d’accotement de 3 m, laquelle permet de retenir
les matériaux de toute rupture possible de face de bancs pour une hauteur de 5
m. Les coupes de démarrage auront une largeur minimale de 20 m pour faciliter
les manœuvres.

5.4. Les plates-formes de travail
Elles seront suffisamment vastes pour permettre que les machines employées
fonctionnent dans des conditions d’efficience et de sécurité dans le

développement normal des opérations.

On maintiendra 5 m de distance de sécurité au bord du banc pour toutes les
machines.

5.5. Pistes et accès
En parlant de pistes, nous sous-entendons la piste principale qui unit la zone

d'exploitation avec la zone terril et stockage du minéral extrait. Nous
définissons des pentes comme accès provisoires à différents bancs de travail.
Toutes les deux ont différents traitement et conception dans les pistes ; dans les
pistes la circulation est continue dans les deux sens et à marche rapide. Dans les
pentes, l’utilisation est minimale et la vitesse beaucoup plus petite.

Largeur de chaussée

La largeur des pistes sera de 11 m et présentera une double circulation.

Les pistes présenteront des pentes depuis 3,78 % jusqu’à 9,52 %. Les pentes de
rampe ne dépasseront pas les 14 %.

Sommets des cotes

On doit considérer la distance de visibilité d’arrêt, c’est-à-dire, la distance
nécessaire pour qu’un véhicule puisse s’arrêter, avant d’arriver à heurter tout
obstacle qui peut se trouver sur son chemin.

Conservation F
On doit mener à bien un maintien systématique et périodique de la piste et accès
en utilisation, de sorte qu’ils soient conservés à tout moment dans de bonnes
conditions de sécurité.

Il faut faire attention surtout à la conservation et la propreté des drainages
existants pour éviter des inondations, ainsi que la restauration de la surface de

roulement, en éliminant de possibles trous, etc.

On effectuera des arrosages périodiques afin de diminuer la poussière qui peut
limiter la visibilité et augmenter la pollution.

5.6. Réseau de drainage péri-métrique

On a conçu un canal péri-métrique de la cavité d’exploitation pour le contrôle de
l'écoulement.
6. PREVISION DE LA PRODUCTION

La prévision de la production va être échelonnée tout au long du tems de la
manière suivante :

Première Année 25 000 TM
Seconde Année 50 000 TM
Troisième Année 100 000 TM
Quatrième Année 150 000 TM
Cinquième Année 200 000 TM

7. TRANSFORMATION DU MINERAI

Le minerai extrait dans la mine sera transporté à l’usine de traitement, propriété
de l’entreprise SSPT où on obtiendra les granulométries adéquates pour être
commercialisé.

8. INVESTISSEMENTS PREVUS EN PHASE PRODUCTION

Les investissements prévus se découpent en deux phases :
PREMIERE PHASE

Elle consiste à acquérir tous les équipements nécessaires pour la mise en marche
de l’activité minière et à consolider la production tant en qualité comme en
quantité.

Les investissements à effectuer dans cette phase vont être celles dérivées de
l'acquisition des équipements nécessaires pour l’extraction et le traitement du
minéral :

2 Pelleteuses 300 000 €
5 Camions Dumper 500 000 €
5 Camions conventionnelles 250 000 €
Recherche gisement 150 000 €

Aménagement mine, terrains, accès, protection etc. 200 000 €
TOTAL 1 400 000 €

9: POSTES DE TRAVAIL

Le développement des travaux d’exploitation suppose la création des postes de
travail directs suivants :

- 2 Machinistes rétro-excavatrice, pelle chargeuse

- 10 Conducteurs de Dumper

- 10 Conducteurs de camions

- 1 Chauffeur pour camion réservoir d’eau

- 1 Conducteur conventionnel niveleuse gasoil, tracteur agricole, bulldozer, etc.
- 2 Responsables

- 1 Directeur

- 1 Employé de bureau technique

- 3 Mécaniciens de maintenance

FINANCEMENT ET GARANTIES SUR LA VIABILITE

SSPT maintient actuellement en pleine production plusieurs exploitations
minières au Sénégal: Attapulgite (Allou Kagne, Sébikhotane, Warang,
Mbodiène) et on a une expérience de travail de plus de 40 ans dans le phosphate
de chaux.

Quant au personnel technique, SSPT dispose de l’équipement de recherche
suivant :

- Département technique
-_ Laboratoire de contrôle de qualité au Sénégal
TOTAL 1 400 000 €

9. POSTES DE TRAVAIL

Le développement des travaux d’exploitation suppose la création des postes de
travail directs suivants :

- 2 Machinistes rétro-excavatrice, pelle chargeuse

- 10 Conducteurs de Dumper

- 10 Conducteurs de camions

- 1 Chauffeur pour camion réservoir d’eau

- 1 Conducteur conventionnel niveleuse gasoil, tracteur agricole, bulldozer, etc.

- 2 Responsables

#7

- 1 Directeur
- 1 Employé de bureau technique

- 3 Mécaniciens de maintenance

FINANCEMENT ET GARANTIES SUR LA VIABILITE

SSPT maintient actuellement en pleine production plusieurs exploitations
minières au Sénégal: Attapulgite (Allou Kagne, Sébikhotane, Warang,
Mbodiène) et on a une expérience de travail de plus de 40 ans dans le phosphate
de chaux.

Quant au personnel technique, SSPT dispose de l’équipement de recherche
suivant :

- Département technique
- Laboratoire de contrôle de qualité au Sénégal
TOTAL 1 400 000 €

9; POSTES DE TRAVAIL

Le développement des travaux d’exploitation suppose la création des postes de
travail directs suivants :

- 2 Machinistes rétro-excavatrice, pelle chargeuse

- 10 Conducteurs de Dumper

- 10 Conducteurs de camions

- 1 Chauffeur pour camion réservoir d’eau

- 1 Conducteur conventionnel niveleuse gasoil, tracteur agricole, bulldozer, etc.
- 2 Responsables

- 1 Directeur Ÿ
- 1 Employé de bureau technique

- 3 Mécaniciens de maintenance

FINANCEMENT ET GARANTIES SUR LA VIABILITE

SSPT maintient actuellement en pleine production plusieurs exploitations
minières au Sénégal: Attapulgite (Allou Kagne, Sébikhotane, Warang,
Mbodiène) et on a une expérience de travail de plus de 40 ans dans le phosphate
de chaux.

Quant au personnel technique, SSPT dispose de l’équipement de recherche
suivant :

- Département technique
- Laboratoire de contrôle de qualité au Sénégal
- Directions facultatives des différentes opération d’Espagne

L'entreprise SSPT dispose d’un laboratoire très performant, dirigé par des
spécialistes, et qui est composé des équipements suivants :

- Fourneau pour séchage d’échantillons

- Agitateur magnétique avec chauffage

- Tamiseur avec des couvertures pour humidité

-__ Tamis de diamètre 200 mm avec la maille suivante : 100, 275, 400, 576, 1
000, 2 500, 5 900, 10 000 et 16 000.

- Calcimètre et acide chlorhydrique

ne

- Fluorescence de Rayons X

- Tir jarre de 1 000 ce

- Presse laboratoire avec moule de 5 cm de diamètre
- Calibre électronique

- Four de calcination

- Four de cycle programmable (1 300° C)

- Marmite pour absorption eau et fourneau de gaz

- Balance électronique (précision au centigramme)

- _ Pycnomètre (100 cc.) en acier inoxydable
-_ Viscomètre de rotation. Thermomètre et Baromètre
- Creusets pour la calcination

- Distillateur d’eau

- Appareil pour la mesure du compactage avec mercure

- Lampes de séché

- Pipette d'Andreasen. Ohmetro portatif

- Divers petits matériels comme volumètre, colliers supports ; dessiccateur,
crayon de cobalt, brosses, pipettes, éprouvettes, burettes, verre de précipité,
spatules, boîtes, etc.

- Dilatomètre

- D.T.A. #

- Loupe stéréoscopique

- Moulin d’agate

En outre, pour la réalisation de toutes les phases de recherche, l’entreprise

mettra à la disposition de l’exploration les équipements dont elle dispose dans
son exploitation.
Plan de développement des Phosphates SSPT

GENERALITÉS.-
Le phosphate de Chaux sous forme de rocher qui est extrait de la mine de
Lam-lam a trois applications fondamentales :

Fabrication d'engrais que consomme la majorité du phosphate produit
Fabrication de phosphate bi et tri calcique pour Alimentation Animal

-_ Fabrication d'acide phosphorique.
Les prix du phosphate de rocher ont toujours été aux alentours de 50 USD/Tm,
mais à partir du milieu de l’année 2007 ils ont supportés d'importantes

fluctuations comme démontre le graphique suivant :

Phosphate rock
($/mt)

Bien qu'il soit difficile de prédire le prix à terme, la plupart des experts pensent

qu'il y aura toujours des fluctuations.
Dans le graphique suivant nous pouvons observer que les principaux
producteurs de phosphate sont les USA, la Chine et le Maroc. Tenant compte
des coûts de transport et les prix de vente, le marché potentiel du produit
provenant du Sénégal est l'Europe avec une forte concurrence du Maroc et du
centre et du sud de Afrique où le transport depuis le Sénégal est plus

compétitif.
Paises productores de rocas fosfaticas Estados Unidos
; Marruecos y

Sahara Occidental
China |
ORusia

D Jordania

Disrael
mSudéfrica

H Otros paises

Dans les ventes de phosphates les facteurs les plus importants sont le prix, la
qualité du produit, le service, la relation client, et d'autres produits qui pourraient
être vendus à ce client.

En 2008 la SSPT a vendu 79.000 tonnes de phosphates de chaux distribuées
par applications et les zones géographiques suivantes:

- 10.000 (Afrique pour la production d'engrais)

- 18.000 (Royaume-Uni pour la fabrication d'engrais)

- 24.000 (Espagne pour la fabrication d'engrais)

- 27.000 (Afrique pour la fabrication d'acide phosphorique)

Durant l’année 2008 76.000 Tm de phosphates d'aluminium ont été également
vendues.

Pareillement le Groupe Tolsa a mené des actions pour l'introduction de ses
phosphates profitant de son leadership et de ses relations avec les clients du
marché de l'argile dont l'une (Attapulgite) est extraite au Sénégal. En particulier
et dans chaque marché de:

1.-Engrais

Le Groupe Tolsa vend environ 1 million d'euros par an d'argiles pour la
production d'engrais à plus de 25 clients. Ses principaux clients se trouvent en
Espagne, UK, Afrique du Sud et France. Certains de ces clients sont aussi
client de phosphate et tous sont en procès d'évaluation comme alternative aux
phosphates du Maroc qui est leur principale source d'approvisionnement
2.-Fabrication de phosphate bi calcique et tricalcique pour Alimentation Animal

Le leader européen sur ce marché est le Group belge Tessenderlo. Tolsa a un
contrat de distribution d’argiles pour Alimentation Animal avec ce groupe depuis
plus de 20 ans, comportant des ventes supérieures à 2 millions d'Euros
Actuellement ce groupe est en phase d'évaluation du phosphate de rocher de la
SSPT pour son processus de fabrication.

3.-Fabrication d'acide phosphorique

SSPT a toujours vendu son phosphate de rocher à ICS pour la fabrication
d'acide phosphorique. Profitant de la relation commerciale avec la
multinationale française Arkema. Étant également eux mêmes en phase
d'évaluation de ce phosphate.

PLAN COMMERCIAL

Le fait que la licence d'exploitation ait été retirée à la SSPT a paralysé la plupart
des processus d'homologation, nous pensons qu'il pourrait être récupéré si la
SSPT pourrait garantir les approvisionnements dans un futur avec qualité et
prix appropriés.

La production mondiale de phosphate est supérieure à 100 millions de Tm
lesquels le Maroc a une capacité d'environ 28 millions de Tm. La consommation
dans l'un des marchés mentionnés excède de loin la capacité de production
annuelle de la SSPT que nous estimons à environ 200.000 Tm/ an. Pour cela,
nous ne donnerons aucun chiffre de part de marché, mais nous estimons que la
SSPT pourrait vendre sa capacité de production sur une période d'environ 2
ans, période ou nous pensons que les marchés devraient se rétablir.

Le plan de vente pour l'avenir et l'historique est démontré dans le tableau
suivant :

2010] 2011] 2012] 2013] 2014] 2015
KTm} 25] 25] 50] 100] 150] 200

ANNEXE E: Pouvoir des signataires

Page 41 sur 41
FJ

a]

10 - Faire ouvrir et fonctionner tous compt

\

LES POUVOIRS DU DIRECTEUR GENERAL

Signer la correspondance ;

Diriger gt surveiller
Société ;

U La
F5 traite-
4 a lieu,

Nommer et révaquer tous mandataire
société ; dé miner leurs attributions
ments, salaire indemnités, gratifications
autres avantag 4

et tous dépôts de Rent

Créer toutes agences de vente
modifis déplacer, les

au Sénégal qu'à l'étranger,
fermer ;

Soun sionner et prendre part à toutes adjudications publiques 3

Fasser et accepter, à forfait ou autre
entrant dans l’objet de la société avec
ou morales, françai#£s ou étrangères ;

nent, tous traités et marchés
toutes personnes phusiques

Effectuer tous achats «& pren iè , approvi-
Sionnnèments, marchandise 4 eubles meublants,
produits finis ou produits intermédiair 3 fournir et retirer tous
cautionnements provisoires ou définitifs ;

>Fauer et tous raliquats de comptes, prix de travaux,

factures, mémoires, frais et Charges quelconques, tous salaires,
indemnités, appointements, Commissions, gratifications, prix de
transfert et d’ acquis ition, soultes d’échan montants de
souscripti généralement, toutes somme eh principal,
intérêts, , qui peuvenñt où pourront étre dues
par la Sac nhes morales où physiques, pour
guelque caus ous quelque dénomination que ©

arrérages,

Toucher voir tous louers, ferma r intér
dividen , répartitions où revenus, sous quel énomination que
ce soit, tous reliquats de comptes, mandats, billate,
Chèques, montant de créances de toute nature, prix de vente,
Cessions, transport ou transferts, soultes d’ échanges, et,
généralement, toutes sommes en principal, intérèts, frais at
accessoires, qui peuvent ou pourront étre dues à là Société, par
qui que ce soit, pour quelque cause que ce soit, et sous quelque
dénomination que ce soit ;

courants

auprès de toutes les banques, sociétés de crédits, tre

chèques postaux, caisses publiques qu particulières, déposer dans
Ces établissements, toutes sommes, valeurs, titres et pièces, de
quelque nature qu'ils soient, appartenant à la Société ; déposer
tous titres en garantie d’avan ; retirer tous titres, valeurs

Chang

at arrêt

anqui *
as reliquats

u imnobilièr
atrtes

ans pai

tout
Fat

déchar

ignatio

ÉÉLE
prix

out

Lans

Fil avis

Qucher Le

no ou |
au port

aient Fr
transfert,

effet,

rsion &t d

Fe
Pb ui

mplir

proms

tic

aliénation
dminigtr
it

adimini
auffa

ch
ch

au "om

s des
dividen

riptions
mobilière

sv ant
Timbr
butions
devant toutes
tonmération de
méributions
tre
pétitions

41

HET
L

"SOCIETE SENEGALAISE DES PHOSPHATES DE THIES"
"S.S. P.T.*

Société anonyme avec Conseil d'Administration
au capital de 1.000.000.000 de F.CFA

Siège social : 39, Avenue Jean XXII - B.P. 241 à DAKAR
(République du Sénégal)

R.C.C.M. DAKAR N° 4015 B

PROCES-VERBAL DE LA REUNION
DU CONSEIL D'ADMINISTRATION
DU 26 JUIN 2009

Le 26juin 2009 à 11 heures, à l'issue de l'assemblée générale ordinaire de ce jour

les administrateurs de la "SOCIETE SENEGALAISE DES PHOSPHATES DE THIES" - " S.S.P.T.", se sont
réunis , sur la convocation du président, à l'effet de délibérer sur l'ordre du jour suivant :

- Renouvellement du mandat du président du conseil d'administration.

- Confirmation des fonctions du directeur général.

- Questions diverses.

Sont présents ou représentés :

Madame Maria José De LARREA, président du conseil ;

La société TOLSA, administrateur, en la personne de son représentant permanent Monsieur Miguel Maria
LARREA GARCIA-MORATO ;

La société TURBERAS DEL BUYO Y DEL GISTRAL, administrateur, en la personne de son représentant
permanent Madame Marta De LARREA GARCIA-MORATO ;

La société SEDEVIC SL, administrateur, en la personne de son représentant permanent Monsieur José
Luis SASTRE PASCUAL

La feuille de présence, émargée par les administrateurs, permet de constater la présence effective de plus de
la moitié des administrateurs en fonction et qu'en conséquence le conseil peut valablement délibérer.

Après en avoir délibéré, le conseil, à l'unanimité, a pris les décisions suivantes :

1. REELECTION DU PRESIDENT DU CONSEIL D'ADMINISTRATION - POUVOIRS
À | |

Madame Maria JOSE DE LARREA dont le mandat d'administrateur vient d'être renouvelé par l'assemblée
générale ordinaire de ce jour, est réélu Président du Conseil d'administration pour la durée de son nouveau
mandat d'administrateur, soit jusqu'à l'issue de la réunion de l'assemblée générale ordinaire qui statuera sur
les comptes de l'exercice clos le 31 décembre 2014.

Madame Maria JOSE DE LARREA remercie le conseil de la confiance qu'il continue à lui témoigner et déclare
accepter le renouvellement de ses fonctions ayant précisé qu'elle continue de satisfaire à toutes les conditions
requises par l'Acte uniforme sur les sociétés commerciales pour l'exercice desdites fonctions.

Madame Maria JOSE DE LARREA continuera à exercer les pouvoirs et les prérogatives prévus à l'article 480
de l'Acte uniforme sur les sociétés commerciales.

CONFIRMATION DES FONCTIONS DU DIRECTEUR GENERAL

Le conseil confirme Monsieur Eduardo MILLER MENDEZ dans ses fonctions de directeur général.

Monsieur Eduardo MILLER MENDEZ continuera de disposer à l'égard des tiers des pouvoirs que lui accorde
l'article 487 de l'Acte uniforme.

Plus rien n'étant à l'ordre du jour, Madame la présidente déclare la séance levée à 11 h 30.

Etle présent procès-verbal a été signé, après lecture, par le président et un administrateur présent.

Un administrateur Le président (1)
dou
TOLSA
Miguel Maria LARREA GARCIA-MORATO Maria José De LARREA
Eu ac capte Won de

dut

Û Ro de [a2
{!) Signature avec mention manuscrite “Bon pour acceptation des fonctions de président Lo 2h ii

‘ Enregistré au a (vi trepyises
Bordereau N°...
NE. AMKE

Aïssitou Dieng SARF
